Exhibit 10.35(a)

        


REVOLVING CREDIT AND SECURITY AGREEMENT


(THE “AGREEMENT”)


BETWEEN


COUNTRYWIDE WAREHOUSE LENDING


(“LENDER”)


AND


AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION


(JOINTLY, “BORROWER”)

dated as of


JULY 1 , 2003

        

        

        

        

        

        

        

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE 1
DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

Section 1.1   Defined Terms   1   Section 1.2   Principles of Construction   1  
       
  ARTICLE 2
AMOUNTS AND TERMS OF CREDIT
                  Section 2.1   Agreement to Lend   1   Section 2.2   Credit
Limit   2   Section 2.3   Description of Collateral   2   Section 2.4   Maximum
Amount of Advance   2   Section 2.5   Use of Proceeds   3   Section 2.6  
Interest   3   Section 2.7   Note   3   Section 2.8   Guarantee   3    
                                                  
ARTICLE 3
PROCEDURES FOR REQUEST AND MAKING OF ADVANCES
                  Section 3.1   Additional Procedures Set Forth in Handbook   3
  Section 3.2   Request for Advance   3   Section 3.3   Delivery of Collateral
Documents   4   Section 3.4   Haircut   4   Section 3.5   Over/Under Account   4
  Section 3.6   Disbursement of Funds   5   Section 3.7   Approved Payees   6  
   
 ARTICLE 4
PAYMENTS
                  Section 4.1   Principal   7   Section 4.2   Acceleration Event
  7   Section 4.3   Reduction of Collateral Value as Alternative Remedy   7  
Section 4.4   Designation as Noncompliant Mortgage Loan as Alternative Remedy 7
  Section 4.5   Illegality or Impracticability   8   Section 4.6   Payments
Pursuant to Sale to Investor   8   Section 4.7   Application of Payments from
Borrower   8   Section 4.8   Method of Payment   9   Section 4.9   Notification
of Payment   9   Section 4.10   Authorization to Debit   9   Section 4.11   Book
Account   9                                                          
ARTICLE 5
FEES AND EXPENSES

                  Section 5.1   Payment of Fees   9   Section 5.2  
Reimbursement of Expenses   10  

i

--------------------------------------------------------------------------------

 ARTICLE 6
SECURITY AGREEMENT   
    Section 6.1   Grant of Security Interest   10   Section 6.2   Servicing
Rights   10   Section 6.3   Delivery of Additional Collateral or Mandatory
Prepayment   10   Section 6.4   Custody of Collateral Documents   11   Section
6.5   Release of Collateral   12  
                                                 
  ARTICLE 7
CONDITIONS PRECEDENT
            Section 7.1   Initial Advance   12   Section 7.2   All Advances   13
  Section 7.3   Intercreditor Agreements   14   Section 7.4   Satisfaction of
Conditions   14                                                     
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
            Section 8.1   Representations and Warranties Concerning Borrower  
14   Section 8.2   Representations and Warranties Concerning Collateral   17  
Section 8.3   Continuing Representations andn Warranties   19    
ARTICLE 9
AFFIRMATIVE COVENANTS
            Section 9.1   Payment of Note   19   Section 9.2   Financial
Statements and Other Reports   19   Section 9.3   Inspection of Properties and
Books   20   Section 9.4   Notice   20   Section 9.5   Additional Financing   21
  Section 9.6   Servicing of Mortgage Loans   21   Section 9.7   Evidence of
Collateral   21   Section 9.8   Protection of Security   21   Section 9.9  
Further Assurances   22   Section 9.10   Fidelity Bonds and Insurance   22  
Section 9.11   Year 2000 Compliance   22   Section 9.12   Wet Mortgage Loans  
22                                                         
 ARTICLE 10
 NEGATIVE COVENANTS
            Section 10.1   Liabilities and Advances   23   Section 10.2  
Deferral of Subordinated Debt   23   Section 10.3   Loss of Eligibility   23  
Section 10.4   Financial Ratios   23   Section 10.5   Loans to Officers,
Employees and Shareholders   23   Section 10.6   Liens   23   Section 10.7  
Indebtedness   24  

ii

--------------------------------------------------------------------------------

Section 10.8   Consolidation, Merger and Sale of Assets   24   Section 10.9  
Payment of Dividends and Retirement of Stock   24   Section 10.10   Collateral  
24                                                         
ARTICLE 11
DEFAULTS AND REMEDIES

            Section 11.1   Events of Default   24   Section 11.2   Remedies   25
  Section 11.3   Sale of Collateral   26   Section 11.4   No Obligation to
Pursue Remedy   27   Section 11.5   Reimbursement of Costs and Expenses   27  
Section 11.6   Application of Proceeds   27   Section 11.7   Right of Set-Off  
27   Section 11.8   Reasonable Assurances   28  
                                                     
 ARTICLE 12
 INDEMNIFICATION
            Section 12.1   Indemnification   28   Section 12.2   Payment of
Taxes   28                                                      
 ARTICLE 13
  TERM AND TERMINATION
            Section 13.1   Term   28   Section 13.2   Voluntary Termination   28
  Section 13.3   Extension of Term   29  
                                                      
ARTICLE 14
 GENERAL
            Section 14.1   Integration   29   Section 14.2   Amendments   29  
Section 14.3   No Waiver   29   Section 14.4   Remedies Cumulative   29  
Section 14.5   Assignment   29   Section 14.6   Successors and Assigns   29  
Section 14.7   Participations   29   Section 14.8   Invalidity   30   Section
14.9   Additional Instruments   30   Section 14.10   Survival   30   Section
14.11   Notices   30   Section 14.12   Personal Identification Number   30  
Section 14.13   Governing Law   31   Section 14.14   Agreement to Arbitrate
Claims   31   Section 14.15   Counterparts   31   Section 14.16   Headings   31
 

iii

--------------------------------------------------------------------------------


EXHIBITS

Exhibit A:   Glossary of Defined Terms   Exhibit B:   Note   Exhibit C:  
Personal or corporate Guarantee (if applicable, attached)   Exhibit D:   Form of
Collateral Data Record   Exhibit E:   Other Mortgage Loan Documents   Exhibit F:
  Form of Bailee Agreement   Exhibit G:   Irrevocable Closing Instructions  
Exhibit H:   Secretary's Certificate   Exhibit I:   Corporate Resolutions  
Exhibit J:   Officer's Certificate   Exhibit K:   Assignment of Closing
Protection Letter   Exhibit L:   Intentionally Omitted   Exhibit M:   Form of
Intercreditor Agreement   Exhibit N:   Power of Attorney   Exhibit O:   Form of
Trust Receipt   Exhibit P:   [Reserved]   Exhibit Q:   Request to Add New Wire
Instructions   Exhibit R:   Intentionally Omitted   Exhibit S:   Acknowledgement
of Password Confidentiality Agreement   Exhibit T:   Electronic Tracking
Agreement - Warehouse Lender  

iv

--------------------------------------------------------------------------------


REVOLVING CREDIT
AND SECURITY AGREEMENT

THIS REVOLVING CREDIT AND SECURITY AGREEMENT (the “Agreement”) is made and
entered into, as of July 1, 2003 (the “Effective Date”), by and between
Countrywide Warehouse Lending, a California corporation (“Lender”), Aames
Capital Corporation (“Aames Capital”), a California corporation, and Aames
Funding Corporation (“Aames Funding”), a California corporation (Aames Capital
and Aames Funding, jointly, the “Borrower”).

RECITALS

A.  

Borrower has requested Lender to provide Borrower with a line of credit from
which Borrower may, from time to time, obtain advances of funds from Lender for
the purpose of originating or acquiring residential mortgage loans.


B.  

As security for such advances, Borrower has agreed to grant to Lender a security
interest in and lien upon certain mortgage loans originated and/or acquired by
Borrower.


C.  

Lender has agreed to establish the line of credit requested by Borrower subject
to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual rights and obligations provided
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Borrower and Lender agree as follows:

ARTICLE 1
DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1.1  

Defined Terms.     As used in this Agreement, capitalized terms shall have the
meanings set forth in Exhibit A, unless the context otherwise requires. All such
defined terms shall, unless specifically provided to the contrary, have the
defined meanings set forth herein when used in any other agreement, certificate
or document made or delivered pursuant hereto.


1.2  

Principles of Constructions.


(a)  

Accounting Terms. Accounting terms not otherwise defined herein shall have the
meanings given under GAAP.


(b)  

Number. All terms defined in this Agreement may be used in the singular or the
plural, as the context requires.


(c)  

Successors and Assigns. Reference to any party shall mean that party and its
successors and assigns permitted by the terms of this Agreement.


ARTICLE 2
AMOUNT AND TERMS OF CREDIT




2.1  

Agreement to Lend. Subject to the terms and conditions of this Agreement
(including Section 13.2 hereof) and provided that no Event of Default or
Potential Default has occurred and is continuing, Lender agrees, from time to
time during the term of this Agreement, to make Advances to Borrower; provided,
however, that the total aggregate principal amount of Advances outstanding at
any one time shall not exceed the Aggregate Credit Limit, the aggregate
principal amount of any type of Advance shall not exceed the applicable Tranche
Sublimit and the aggregate principal amount of Wet Mortgage Loans shall not
exceed the Wet Mortgage Loans Sublimit.


1

--------------------------------------------------------------------------------

2.2  

Credit Limit. The Aggregate Credit Limit and each Tranche Sublimit shall be as
set forth in the Commitment Letter. Lender shall have the right, in its sole
discretion, to reduce permanently, from time to time, the Aggregate Credit Limit
and/or each Tranche Sublimit. In the event of any reduction pursuant to this
Section 2.2, Lender shall give Borrower not fewer than ninety (90) days prior
written notice thereof, which notice shall designate (a) the effective date of
such reduction, (b) the amount of the reduction and (c) the credit limit(s) to
which such reduction amount shall apply. Lender shall not be liable to Borrower
for any costs, losses or damages arising from or relating to a reduction by
Lender in the Aggregate Credit Limit or any Tranche Sublimit; provided, however,
that Lender will refund to Borrower a prorated portion of the Commitment Fee
equal to the greater of (i) (A) the Commitment Fee multiplied by (B) a fraction
of which the numerator is the reduction of the Aggregate Credit Limit and the
denominator is $200,000,000 multiplied by (C) a fraction of which the numerator
is the number of days remaining prior to the expiration of this Agreement and
the denominator is the term of this Agreement and (ii) in the case of reduction
of the Aggregate Credit Limit which also results in a reduction of the Wet
Mortgage Loans Sublimit which results in such Wet Mortgage Loans Sublimit being
proportionately less than twenty percent (20%) of the Aggregate Credit Limit,
(A) the Commitment Fee multiplied by (B) a fraction of which the numerator is
the reduction of the Wet Mortgage Loans Sublimit and the denominator is the Wet
Mortgage Loan Sublimit before any reduction multiplied by (C) a fraction of
which the numerator is the number of days remaining prior to the expiration of
this Agreement and the denominator is the term of this Agreement.


2.3  

Description of Collateral.


(a)  

Required Collateral. With respect to each Advance, Borrower shall cause to be
maintained with Lender Collateral consisting of a Mortgage Loan(s) with a
Collateral Value not less than, at any date, the outstanding principal balance
of the related Advance. With respect to each Advance, the Pledged Mortgage Loan
shall be:


(i)  

if the Advance is a Tranche F Advance, a Subprime Mortgage Loan (1st mortgages,
maximum loan amount of $600,000 for a 1st mortgage, purchased in connection with
whole loan trades);


(ii)  

if the Advance is a Tranche G Advance, a Closed-End Second Lien Mortgage Loan;


(iii)  

if the Advance is a Tranche I Advance, a Subprime Mortgage Loan (1st or 2nd
mortgages, purchased in connection with securitizations); or


(iv)  

if the Advance is a Tranche J Advance, a Noncomplaint Mortgage Loan.


    

Lender, in its sole discretion, shall determine the correct loan type for each
Pledged Mortgage Loan.


(b)  

Wet Mortgage Loans as Collateral. The aggregate principal balance of all
outstanding Advances secured by Wet Mortgage Loans shall not, at any time,
exceed the Wet Mortgage Loans Sublimit.


2.4  

Maximum Amount of Advance. Each Advance shall not exceed the lesser of:


(a)  

the applicable Tranche Sublimit, as determined by the type of Advance;


2

--------------------------------------------------------------------------------

(b)  

the Aggregate Credit Limit, minus the aggregate principal amount of all other
Advances outstanding, if any; and


(c)  

the Collateral Value of the related Pledged Mortgage Loan(s).


2.5  

Use of Proceeds. Borrower shall use the proceeds of each Advance solely for the
purpose of originating and/or acquiring the related Pledged Mortgage Loan(s);
provided, however, that Borrower may also use the proceeds of any Advance to
payoff any warehouse lender or Borrower with respect to any Mortgage Loan which
Borrower intends to pledge as a Pledged Mortgage Loan hereunder provided that
(i) if the proceeds of the Advance are used to pay off a warehouse lender, (A)
such warehouse lender is an Approved Payee and (B) such payoff is done in
accordance with Lender’s applicable procedures and requirements and (ii) if the
proceeds of the Advance are used to pay Borrower (such an Advance, a “Borrower
Direct Advance”), (A) the related Collateral is shipped directly to a custodian
approved by Lender within the Wet Mortgage Loans Maximum Dwell Timeand (B) such
custodian has executed a custodial agreement with Lender which is reasonably
acceptable to Lender. Notwithstanding anything contained herein to the contrary,
in no event shall Borrower be entitled to request a Borrower Direct Advance, nor
shall Lender be obligated to provide a Borrower Direct Advance, if the related
Mortgage Loan(s) intended to be pledged by Borrower for such advance will be
closed and funded for more than thirty (30) days on the date that such advance
is to be made. All Advances, including Borrower Direct Advances, shall be
subject to the terms and conditions of this Agreement.


2.6  

Interest.


(a)  

Rate of Interest. Borrower shall pay Lender interest on each outstanding Advance
from the date of disbursement until, but not including, the date of payment, at
an annual rate equal to the sum of the Applicable Rate plus the applicable
Margin; provided, however, that if a Pledged Mortgage Loan securing an Advance
is deemed to be a Noncompliant Mortgage Loan, thereafter such Advance shall bear
interest at an annual rate equal to the sum of the Applicable Rate plus the
Tranche J Margin. Notwithstanding the foregoing, any Advance not paid when due
(whether at stated maturity, upon acceleration or otherwise) shall bear interest
from the date due until paid in full at an annual rate equal to the Default
Rate.


(b)  

Time for Payment. Accrued interest for each Advance shall be due and payable on
a monthly basis until the date on which the outstanding principal amount of the
Advance is required to be paid. On the date that the Advance is required to be
paid, all accrued interest not otherwise paid by Borrower shall be due and
payable.


(c)  

Computations. All computations of interest and fees payable hereunder shall be
based upon a year of three-hundred sixty (360) days.


2.7  

Note. Borrower’s obligation to pay the principal of and interest on all Advances
made by Lender is evidenced by the Note of even date herewith. All Advances
under this Agreement shall constitute a single indebtedness, and all of the
Collateral shall be security for the Note and for performance of all obligations
of Borrower to Lender.


2.8  

Guarantee. As additional support for the Advances, Borrower agrees to execute
and deliver, or cause to be executed and delivered, to Lender such Guarantee
and/or additional security agreements as Lender may request, in its sole
discretion.


3

--------------------------------------------------------------------------------

ARTICLE 3
PROCEDURES FOR REQUEST AND MAKING OF ADVANCES

3.1  

Additional Procedures Set Forth in Handbook. In making a request for an Advance,
Borrower shall comply with those procedures set forth in this Agreement and the
Handbook. Lender shall have the right to revise or supplement the Handbook to
conform to current legal requirements or Lender practices by giving notice
thereof to Borrower.


3.2  

Requestfor Advance. Borrower shall initiate a request for an Advance by
delivering to Lender, electronically or in writing, a Collateral Data Record for
each Mortgage Loan intended to secure an Advance not later than the Advance
Request Deadline. Borrower shall provide Lender not fewer than one (1) Business
Days notice if Borrower intends to borrow an Advance or Advances equal to or
greater than ten million dollars ($10,000,000); provided, however, Borrower need
not provide a Collateral Data Record for each Mortgage Loan intended to secure
such Advance or Advances prior to the Advance Request Deadline. Thereafter,
Lender shall confirm to Borrower the terms of such Advance electronically or in
writing. Lender shall have the right to revise or supplement the form of the
Collateral Data Record by giving notice thereof to Borrower. If Borrower fails
to borrow an Advance after Borrower has submitted a Collateral Data Record in
connection with such borrowing, Borrower shall pay Lender the Breakage Fee and
reimburse Lender for any out-of-pocket losses, costs and expenses incurred by
Lender in connection with such failure to borrow the Advance, including, without
limitation, costs relating to re-employment of funds obtained by Lender and fees
payable to terminate the arrangements through which such funds were obtained. In
addition, if following disbursement by Lender of any funds relating to an
Advance, Borrower cancels or otherwise fails to borrow such Advance, Borrower
shall pay Lender interest on such amount from the date of disbursement until,
but not including, the date the funds are returned to Lender.


3.3  

Delivery of Collateral Documents.


(a)  

Dry Mortgage Loans. Prior to the funding of any Advance secured from the date of
funding by a Dry Mortgage Loan, Borrower shall deliver to Lender or its
Custodian, or authorize and direct the Closing Agent to deliver to Lender or its
Custodian, with respect to each Dry Mortgage Loan, the Collateral Documents
along with those additional documents set forth in Sections 7.1 and 7.2, as
applicable.


(b)  

Wet Mortgage Loans. If Lender makes an Advance secured by a Wet Mortgage Loan,
prior to the funding of such Advance, Borrower shall deliver to Lender or its
Custodian, or authorize and direct the Closing Agent to deliver to Lender or its
Custodian, with respect to each Wet Mortgage Loan, those documents set forth in
Sections 7.1 and 7.2, as applicable; provided, however, that Borrower shall
deliver to Lender or its Custodian, all related Collateral Documents within the
Wet Mortgage Loans Maximum Dwell Time.


(c)  

Other Mortgage Loan Documents. With respect to each Pledged Mortgage Loan,
Borrower shall hold in trust for Lender those mortgage loan documents set forth
in Exhibit E hereto.


3.4  

Haircut. With respect to each Advance, Borrower shall ensure that there are
sufficient funds on deposit in the Over/Under Account such that following the
withdrawal of the Haircut by Lender, the balance of the Over/Under Account is
equal to or greater than the minimum required balance, as set forth in the
Commitment Letter.


3.5  

Over/Under Account.


(a)  

Minimum Balance. Borrower shall at all times maintain a balance in the
Over/Under Account of not than less than $250,000.00. Lender shall not be
required to segregate and hold funds deposited by or on behalf of Borrower in
the Over/Under Account separate and apart from Lender’s own funds or funds
deposited by or held for other borrowers. If an Event of Default or Potential
Default has occurred and is continuing, upon three (3) days notice to Borrower,
Lender may increase the minimum balance Borrower is required to maintain in the
Over/Under Account.


4

--------------------------------------------------------------------------------

(b)  

Deposits.


(i)  

Borrower. Borrower shall deposit funds in the Over/Under Account in accordance
with the terms of this Agreement, including, without limitation, Sections 3.4
and 3.5(a).


(ii)  

Lender. Lender shall credit to the Over/Under Account all amounts in excess of
those amounts due to Lender in accordance with the Principal Agreements on the
date Lender receives or has received both (1) a payment by Borrower or an
Investor pursuant to a Purchase Commitment and (2) a Purchase Advice relating to
such payment without discrepancy; provided, however, that funds and Purchase
Advices received by Lender after that time set forth in the Commitment Letter,
shall be deemed to have been received on the next Business Day. Lender shall use
reasonable efforts to notify Borrower on that same Business Day in the event
there is a discrepancy between a wire transfer and the related Purchase Advice,
and thereafter, Borrower shall notify Lender as to whether Lender should accept
such payment despite the discrepancy between the amount received and the related
Purchase Advice; provided, however, that if an Event of Default or Potential
Default has occurred and is continuing, Lender is not obligated to receive
approval from Borrower prior to accepting any amounts received and releasing the
related Collateral.


(iii)  

Settlement Statement. Lender shall deliver to Borrower via facsimile or make
available to Borrower via the Internet within twenty-four (24) hours following
settlement of an Advance, or as soon thereafter as is reasonably possible, a
settlement statement, which includes an explanation of all amounts credited by
Lender to the Over/Under Account.


(c)  

Withdrawals.


(i)  

Borrower. If the amount credited to the Over/Under Account creates a balance in
excess of the minimum balance required pursuant to Section 3.5(a) above,
Borrower may submit a written request to Lender for return or payment of such
excess funds. If Lender shall determine, in its reasonable discretion, that such
amounts are not required to be retained in the Over/Under Account or paid to
Lender, Lender shall deliver such funds to that account designated by Borrower.


(ii)  

Lender. Lender may, from time to time and without separate authorization by
Borrower, withdraw funds from the Over/Under Account in accordance with the
terms of this Agreement, including, without limitation:


(1)  

with respect to any Advance, to deliver the Haircut to the Closing Agent;


(2)  

to reimburse itself for any costs and expenses incurred by Lender in connection
with this Agreement, as permitted herein;


(3)  

to pay itself any interest or principal that is due and owing;


(4)  

to Borrower as provided in Section 3.5(c)(i);


5

--------------------------------------------------------------------------------

(5)  

as security for the payment of the Note and of any other indebtedness of
Borrower to Lender outstanding from time to time and for the performance of all
of Borrower’s obligations hereunder; and


(6)  

without limiting the generality of Section 3.5(c)(ii)(5), as security for an
Advance as provided in Section 6.3(a) or as repayment of an Advance as provided
in Section 6.3(b).


(d)  

Failure to Maintain Balance. If, at any time, Borrower fails to maintain
$250,000 (the “Minimum Balance”) in the Over/Under Account, Borrower shall
deposit sufficient funds into the Over/Under Account by the close of business
the next Business Day to maintain such Minimum Balance. It is understood and
agreed that the current balance in the Over/Under Account, according to Lender’s
records, will be available on Lender’s customer website(s) and it shall be the
responsibility of Borrower to monitor the balance in the Over/Under Account to
comply with its obligations hereunder. In the event Borrower fails to maintain
such Minimum Balance as required herein, in addition to any other rights and
remedies that Lender may have against Borrower, Borrower will be obligated to
pay Lender accrued interest on that portion of the balance that Borrower has
failed to maintain, at the Default Rate, from the time that such balance failed
to be maintained until the time funds are deposited into or held in the
Over/Account to comply with Borrower’s obligations hereunder. Without limiting
the generality of the foregoing, it is understood and agreed that should the
balance in the Over/Under Account become negative, Borrower will continue to owe
Lender accrued interest as provided herein.


(e)  

Security Interest. Any funds of Borrower at any time deposited or held in the
Over/Under Account, whether such funds are required to be deposited and held in
the Over/Under Account pursuant to this Section 3.5 or otherwise, are hereby
pledged as security in accordance with Section 6.1 hereof.


3.6  

Disbursement of Funds.


(a)  

By Wire Transfer. To make an Advance, Lender shall wire funds, as applicable,
upon compliance by Borrower with the terms of this Agreement; provided, however,
that Lender shall not wire funds to any Closing Agent or warehouse lender that
is not an Approved Payee unless such Lender has waived such condition pursuant
to Section 3.7(iii). The wiring of funds by Lender to any Closing Agent or
warehouse lender that is not an Approved Payee shall not make such Closing Agent
or warehouse lender an Approved Payee. Any funds disbursed by Lender to Borrower
or its Approved Payee by wire transfer shall be subject to all applicable
federal, state and local laws and regulations and policy of the Board of
Governors of the Federal Reserve System on Reduction of Payments System Risk as
such policy may be changed or amended from time to time. Borrower acknowledges
that as a result of such applicable law and policy, the transmission of a
disbursement by wire transfer may be delayed.


(b)  

Advance Limitation to Closing Agent. Lender may refuse to wire funds to a
Closing Agent pursuant to its policies as documented in the Handbook.


(c)  

Return of Funds. If a Wet Mortgage Loan pledged against an Advance is not closed
within forty-eight (48) hours following delivery of the funds, Borrower shall
direct Closing Agent to immediately return to Lender, such funds. Further,
Borrower shall pay Lender all fees and interest accrued thereon immediately upon
notification from Lender.


6

--------------------------------------------------------------------------------

3.7  

Approved Payees.


(a)  

Closing Agents. In order for a Closing Agent to be designated an Approved Payee
with respect to any Advance, Borrower must submit to Lender the following
documents:


(i)  

 if the title company issuing the title policy that covers the applicable
Pledged Mortgage Loan has not issued to Lender a blanket Closing Protection
Letter, which covers closings conducted by this Closing Agent in the
jurisdiction where this closing will take place:


(1)  

a valid blanket Closing Protection Letter, in a form acceptable to Lender,
issued to Borrower or Lender by the title company, which is issuing the title
insurance policy that covers the related Pledged Mortgage Loan, that covers
closings conducted by the Closing Agent in the jurisdiction where this closing
will take place and if applicable, an assignment to Lender of such Closing
Protection Letter, substantially in the form of Exhibit K hereto; or


(2)  

a valid Closing Protection Letter, in a form acceptable to Lender, issued to
Borrower or Lender by the title company, which is issuing the title insurance
policy that covers the related Pledged Mortgage Loans, that covers the closing
of this specific Pledged Mortgage Loan and if applicable, an assignment to
Lender of such Closing Protection Letter, substantially in the form of Exhibit K
hereto; or


(3)  

if Closing Protection Letters are not available or are limited in their
applicability in the jurisdiction where the closing takes place, any other
documents Lender may reasonably require, including without limitation an
assignment to Lender of Borrower’s rights under its fidelity bond and errors and
omissions policy, substantially in the form of Exhibit K hereto; and


(ii)  

evidence that the Irrevocable Closing Instructions, in the applicable form and
signed by Borrower and Lender, have been delivered to such Closing Agent.


(iii)  

Waiver of Closing Protection Letter Requirements by Lender. Lender hereby agrees
to waive the requirements of Section 3.7(a)(i) with respect to one or more
Closing Agents and wire Advances to such Closing Agents provided that with
respect to any one Closing Agent that the Maximum Individual Closing Agent Wet
Loan Limit and/or Maximum Individual Closing Agent Dry Loan Limit is not
exceeded, until Lender informs Borrower at least two Business Days prior of
Lender’s decision not to waive the requirements of Section 3.7(a)(i).


(b)  

Warehouse Lenders. In order for a warehouse lender to be designated an Approved
Payee with respect to any Advance, Borrower must submit to Lender a written
request, including the name and address of the warehouse lender, demonstrating a
need for such designation. Notwithstanding the foregoing, Lender reserves the
right to refuse to designate any warehouse lender as an Approved Payee. Borrower
understands and agrees that any designation of a warehouse lender as an Approved
Payee may result in the modification of the terms and conditions under which
Lender will continue to make Advances to Borrower. Notwithstanding the
foregoing, each of Greenwich Capital Financial Products, Inc., Morgan Stanley
Dean Witter Mortgage Capital, Inc. and Lehman Brothers Bank, FSB, is hereby
deemed an Approved Payee.


7

--------------------------------------------------------------------------------

(c)  

Approval Process. Lender shall review the applicable documents and notify
Borrower within one (1) Business Day as to whether such Closing Agent or
warehouse lender has been designated by Lender, in its sole discretion, to be an
Approved Payee with respect to such Advance. Lender may withdraw its approval of
any Closing Agent or warehouse lender as an Approved Payee at any time, in its
sole discretion; provided, however, that any Approved Payee shall remain an
Approved Payee until such time as Lender may notify Borrower of its withdrawal
of its approval thereof.


ARTICLE 4
PAYMENTS

4.1  

Principal Payments and Prepayments. The outstanding principal amount of each
Advance, with interest accrued and unpaid thereon, shall be payable in full upon
the earliest to occur of (a) the Settlement Date of the Pledged Mortgage Loan;
(b) the Maturity Date; (c) the occurrence of any Acceleration Event with respect
to such Advance; or (d) the expiration or termination of this Agreement.
Borrower may prepay any Advance hereunder in whole or in part at any time,
without payment of any pre-payment penalty or premium, and such prepaid sums
shall thereafter be available to be reborrowed by Borrower under the terms and
conditions of this Agreement.


4.2  

Acceleration Events. The occurrence of any of the following events shall be an
Acceleration Event with respect to an Advance:


(a)  

the Pledged Mortgage Loan securing the Advance is deemed to be a Defective
Mortgage Loan;


(b)  

Thirty (30) calendar days elapse from the date the Collateral Documents relating
to the Pledged Mortgage Loan with respect to which the Advance was made were
delivered to an Investor and such Investor has not returned the Collateral
Documents or purchased the Pledged Mortgage Loan, unless an extension is granted
by Lender, in its sole discretion;


(c)  

Ten (10) Business Days elapse from the date a Collateral Document relating to
the Pledged Mortgage Loan with respect to which the Advance was made was
delivered to Borrower for correction or completion, without being returned to
Lender or its designee;


(d)  

Borrower fails to deliver to Lender the related Collateral Documents within the
Wet Mortgage Loans Maximum Dwell Time or any Collateral Document delivered to
Lender, upon examination by Lender, is found not to be in compliance with the
requirements of this Agreement or the related Purchase Commitment and is not
corrected within the Wet Mortgage Loans Maximum Dwell Time; or


(e)  

The sale of the Pledged Mortgage Loan with respect to which such Advance was
made.


4.3  

Reduction of Collateral Value as Alternative Remedy. In Lender’s sole
discretion, in lieu of requiring full repayment of an outstanding Advance upon
the occurrence of an Acceleration Event or maturity, Lender may, with at least
one (1) Business Day prior notice to Borrower, elect to reduce the Collateral
Value of the related Pledged Mortgage Loan (to as low as zero) and accordingly
require a full or partial principal repayment of such Advance or the delivery of
additional Collateral. The notice required under this section by Lender to
Borrower may be satisfied by Lender by providing such notice via Lender’s
customer website(s).


8

--------------------------------------------------------------------------------

4.4  

Designation as Noncompliant Mortgage Loan as Alternative Remedy. In Lender’s
sole discretion, in lieu of requiring full repayment of an outstanding Advance
upon the occurrence of an Acceleration Event or maturity, Lender may elect, with
at least one (1) Business Day prior notice to Borrower, to deem the related
Pledged Mortgage Loan a Noncompliant Mortgage Loan, provided that (a) after such
Pledged Mortgage Loan is deemed to be a Noncompliant Mortgage Loan, the
aggregate original Collateral Value of all Noncompliant Mortgage Loans does not
exceed the Tranche J Sublimit; (b) the Collateral Value of the Noncompliant
Mortgage Loan is greater than the outstanding principal balance of the related
Advance or Borrower provides additional Collateral or repays part of the Advance
as provided in Section 6.3; and (c) Borrower delivers to Lender all
documentation relating to the Pledged Mortgage Loan reasonably requested by
Lender. The notice required under this section by Lender to Borrower may be
satisfied by Lender by providing such notice via Lender’s customer website(s).


4.5  

Illegality or Impracticability. Notwithstanding anything to the contrary in this
Agreement, if any law, regulation, treaty or directive or any change therein or
in the interpretation or application thereof, or any circumstance affecting the
London interbank market or the repurchase market for mortgage loans or
mortgage-backed securities, shall make it unlawful or impractical for Lender to
make or maintain Advances as contemplated by this Agreement (a) the commitment
of Lender hereunder to make or to continue Advances shall be cancelled (b) each
Advance then outstanding shall be due and payable upon the earlier to occur of
(i) the date required by any financial institution providing funds to Lender,
(ii) sale of the Pledged Mortgage Loan securing such Advance in accordance with
the terms of this Agreement, and (iii) the date as of which Lender determines
that so maintaining Advances is unlawful or impractical and (c) Lender will
refund to Borrower a portion of the Commitment Fee equal to the Commitment Fee
multiplied by a fraction of which the numerator is the number of days remaining
prior to the expiration of the Agreement and the denominator is the term of this
Agreement. Lender shall not be liable to Borrower for any costs, losses or
damages arising from or relating from any actions taken by Lender pursuant to
this Section 4.5.


4.6  

Payments Pursuant to Sale to Investor. Borrower shall direct each Investor
purchasing a Pledged Mortgage Loan to pay directly to Lender, by wire transfer
of immediately available funds, the purchase price set forth in the applicable
Purchase Commitment. In addition, Borrower shall provide Lender with a Purchase
Advice relating to such payment. Borrower shall not attempt to modify or
otherwise change the wire instructions for payment of the purchase price
provided to Investor by Lender or Custodian. Lender shall apply all amounts
received for the account of Borrower in accordance with Section 3.5(b)(ii)
above. Lender may reject any amount received from an Investor and not release
the related Pledged Mortgage Loan if (a) Lender does not receive a Purchase
Advice in respect of any wire transfer or (b) such funds are not sufficient to
pay all principal, interest and other costs relating to such Pledged Mortgage
Loan owed by Borrower to Lender. If the amount received from the Investor does
not equal or exceed all principal, interest and other costs owed by Borrower
relating to such Pledged Mortgage Loan, Lender may deduct such amounts from the
Over/Under Account or demand payment of such amount from Borrower. If Borrower
receives any funds intended for Lender, Borrower shall hold such funds in trust
for Lender and immediately pay to Lender all such amounts by wire transfer of
immediately available funds.


4.7  

Application of Payments. Payments made to Lender shall be applied in the
following order of priority:


(a)  

first, to all costs, expenses and fees incurred or charged by Lender under this
Agreement that are not related to a specific Advance;


(b)  

second, to any amounts due and owing to Lender pursuant to Section 6.3;


9

--------------------------------------------------------------------------------

(c)  

third, to all costs, expenses and fees incurred or charged by Lender under this
Agreement that are related to the Advance in connection with which the payment
is made;


(d)  

fourth, to interest accrued on the outstanding amount of the Advance in
connection with which the payment is made;


(e)  

fifth, to interest due and owing on the outstanding amount of any other Advance,
applied first


(f)  

sixth, to the outstanding principal amount of the Advance in connection with
which the payment is made; and


(g)  

seventh, to the outstanding principal amount of any other Advance that is due
and owing, applied first to the Advance with the earliest date.


   

After the payment has been applied as set forth above, Lender shall deposit in
the Over/Under Account any amounts that remain.


4.8  

Method of Payment. Except as otherwise specifically provided herein, all
payments hereunder must be received by Lender on the date when due and shall be
made in United States dollars by wire transfer of immediately available funds to
such account designated by Lender from time to time. Whenever any payment to be
made hereunder or under the Note shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and with respect to payments of principal, the interest thereon
shall be payable at the applicable rate during such extension. All payments made
by or on behalf of Borrower with respect to any Advance shall be applied to
Borrower’s account in accordance with Section 3.5(b)(ii) above and shall be made
in such amounts as may be necessary in order that all such payments after
withholding for or on account of any present or future taxes, levies, imports,
duties or other similar charges of whatsoever nature imposed by any government
or any political subdivision or taxing authority hereof, other than any taxes on
or measured by the net income of Lender pursuant to the state, federal and local
tax laws of the jurisdiction where Lender’s principal office or offices or
lending office or offices are located, compensate Lender for any additional cost
or reduced amount receivable of making or maintaining advances as a result of
such taxes, imports, duties or other charges. All payments to be made by or on
behalf of Borrower with respect to any Advance shall be made without set-off,
counterclaim or other defense.


4.9  

Notification of Payment. Borrower shall provide Lender not fewer than one (1)
Business Days notice if Borrower or an Investor intends to remit a payment to
Lender equal to or greater than fifteen million dollars ($15,000,000).


4.10  

Authorization to Debit. Borrower hereby expressly authorizes Lender to debit the
Over/Under Account and, if an Event of Default or Potential Default has occurred
and is continuing, any account maintained by Borrower with any depositary
institution in respect of the Pledged Mortgage Loans, including without
limitation, any operating, settlement or custodial account, for any and all
amounts due Lender hereunder. Further, Lender may offset any amounts owed to
Lender by Borrower against any amounts owed to Borrower by Lender or its
Affiliates.


4.11  

Book Account. Lender shall maintain an account on its books of all Advances made
to Borrower and not yet repaid. Access to such information shall be available to
Borrower via the Internet or by telephone or facsimile, if Borrower is unable to
access the information electronically. Notwithstanding the foregoing, Borrower
shall be responsible for maintaining its own account of Advances made and
amounts due to Borrower and for paying such amounts when due; failure of
Borrower to do so shall not excuse Borrower’s timely performance of all payment
obligations under this Agreement.


10

--------------------------------------------------------------------------------

ARTICLE 5
FEES AND EXPENSES

5.1  

Payment of Fees. Borrower shall pay to Lender those fees set forth in this
Agreement or the Commitment Letter when they become due and owing, including the
Breakage Fee, Commitment Fee, Defective Loan Fee, Document Deposit Fee, File
Fee, Noncompliant Mortgage Loan Fee, Shipping Fee, Unused Facility Fee, Wet
Deficiency Fee and Wire Transfer Fee. Without limiting the generality of the
foregoing, the initial Commitment Fee shall be paid on or before the Effective
Date and if this Agreement is renewed, thereafter on or before the anniversary
of the Effective Date. Further, the Unused Facility Fee shall be paid quarterly
in arrears, on the first day of the months of January, April, July and October,
for each preceding calendar quarter. Lender shall be entitled to withdraw from
the Over/Under Account or retain from payments made by Borrower or an Investor,
subject to Section 4.6 above, any fees permitted under this Agreement that are
due and owing. If such amounts on deposit in the Over/Under Account or payments
received in connection with an Advance are not sufficient to pay Lender all
amounts owed, Lender shall notify Borrower and Borrower shall pay to Lender,
within one (1) Business Day, all unpaid amounts.


5.2  

Reimbursement of Expenses. Borrower shall pay all reasonable out-of-pocket costs
and expenses of Lender, including, without limitation, attorneys’ fees, in
connection with the enforcement and administration of this Agreement, the Note
and other documents and instruments related hereto or thereto and the making and
repayment of the Advances and the payment of interest thereon.


ARTICLE 6
SECURITY AGREEMENT

6.1  

Grant of Security Interest. As security for the payment of the Note and of any
other indebtedness of Borrower to Lender outstanding from time to time and for
the performance of all of Borrower’s obligations hereunder, Borrower hereby
pledges, assigns and grants to Lender a first priority security interest in and
lien upon the Collateral.


6.2  

Servicing Rights. Provided that no Event of Default or Potential Default has
occurred and is continuing, Borrower shall be entitled to service, receive and
collect directly all sums payable in respect of the Pledged Mortgage Loans,
except (a) amounts payable to Borrower for the purchase by any Investor under a
Purchase Commitment of any Pledged Mortgage Loans that are funded in whole or in
part with the proceeds of any Advance, which amounts shall be paid directly to
Lender, or (b) as otherwise set forth in the Commitment Letter. Notwithstanding
the foregoing, Lender shall be entitled to service, receive and collect all sums
payable in respect of all the Pledged Mortgage Loans following the occurrence of
any Event of Default or Potential Default for a specific Pledged Mortgage Loan
if such Pledged Mortgage Loan is deemed to be a Noncompliant Mortgage Loan or
Defective Mortgage Loan; provided, however, that Lender shall provide Borrower
with at least one (1) Business Day prior notice of its intent to assume the
servicing of any such loan, and upon receipt of such notice, Borrower shall have
the right to immediately pay Lender any amounts owed Lender with respect to any
such loan, including, without limitation, the related Advance(s) amount(s). In
such cases where Lender has provided Borrower with notice of its intent to
assume the servicing of any Pledged Mortgage Loan in accordance with the terms
hereof and Borrower has decided not to repay the amounts owed Lender with
respect to such loan as provided herein, (a) Lender may, in its own name or in
the name of Borrower or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
the Pledged Mortgage Loan(s), but shall be under no obligation to do so; (b)
Borrower shall, if Lender so requests, pay to Lender all amounts received by
Borrower upon or in respect of the Pledged Mortgage Loan(s) or other Collateral,
advising Lender as to the source of such funds; and (c) all amounts so received
and collected by Lender shall be held by it as part of the Collateral. If Lender
assumes the servicing of all or part of the Pledged Mortgage Loans, Borrower
agrees to cooperate with Lender and do or accomplish all acts or things
necessary to effect the transfer of the servicing to Lender, at Borrower’s sole
expense, and to pay Lender twenty dollars ($20.00) per month, or portion
thereof, for each Pledged Mortgage Loan serviced by Lender. Any assumption of
the servicing related to any Pledged Mortgage Loan by Lender in accordance with
the terms herein shall also be in accordance with all applicable laws.


11

--------------------------------------------------------------------------------

6.3  

Delivery of Additional Collateral or Mandatory Prepayment. Lender shall have the
right to redetermine the Collateral Value of each Pledged Mortgage Loan on a
daily basis. If Lender shall determine, in its reasonable discretion, at any
time, that the Collateral Value of a Pledged Mortgage Loan is less than the
outstanding principal balance of the related Advance or the aggregate Collateral
Value of the Pledged Mortgage Loans is less than the aggregate outstanding
principal balance of the Advances, Borrower shall immediately repay one or more
Advances in an amount sufficient to reduce the outstanding principal balance
thereof to or below the Collateral Value of the Pledged Mortgage Loan(s), or, if
Borrower requests and Lender consents, deliver to Lender for pledge hereunder
additional Mortgage Loans satisfactory to Lender and/or cash, such that the
Collateral Value of the additional Mortgage Loans and cash are equal to or
greater than the difference between the Collateral Value of the then existing
Pledged Mortgage Loans and the aggregate outstanding principal balance of the
Advances If Borrower does comply with its obligations pursuant to this Section
6.3 within one (1) Business Day of Borrower’s receipt of notice from Lender,
Lender may, in its sole discretion, withdraw from the Over/Under Account amounts
to serve as additional security for an Advance pursuant to Section 6.3(a) above
or to repay an Advance pursuant to Section 6.3(b) above.


6.4  

Custody of Collateral Documents.


(a)  

Custodial Arrangements. Lender may appoint any Person to act as the Custodian to
hold possession of the Collateral Documents (or a portion thereof) and to take
actions at the direction of Lender. Borrower hereby consents to any and all such
appointments and agrees to deliver the Collateral Documents to the Custodian
upon the direction of Lender. Borrower further agrees that (i) the Custodian
shall be exclusively the agent, bailee and/or custodian of Lender; (ii) receipt
of the Collateral Documents by the Custodian shall be constructive receipt by
Lender and shall perfect Lender’s security interest in the Collateral Documents;
(iii) Borrower shall not have and shall not attempt to exercise any degree of
control over the Custodian or any Collateral Document held by the Custodian; and
(iv) Lender shall not be liable for any act or omission by the Custodian
selected by Lender with reasonable care.


(b)  

Temporary Withdrawal of Collateral Documents for Correction. Lender may, at its
option and in its sole but reasonable discretion, permit Borrower to withdraw,
for a period not to exceed ten (10) Business Days, specified Collateral
Documents for the purpose of correcting or completing such documents; provided,
however, that Borrower sign a Trust Receipt and that the Collateral Documents
relating to Pledged Mortgage Loans with an aggregate unpaid Advance amount of no
greater than two million ($2,000,000) dollars shall be released to Borrower at
any time. Notwithstanding the foregoing, Lender shall be deemed to be in
possession of any Collateral Documents released pursuant to this Section 6.4(b),
and the security interest granted to Lender in the related Pledged Mortgage Loan
shall continued unimpaired until the Collateral Documents are returned to, or
the proceeds thereof are received by, Lender.


(c)  

Delivery of Collateral Documents to Investors. Upon the written request of
Borrower, Lender may, at its option and in its sole but reasonable discretion,
deliver to the Investor set forth in the related Purchase Commitment, or its
custodian, the Collateral Documents relating to a specified Pledged Mortgage
Loan. All such Pledged Mortgage Loans and the related Collateral Documents shall
at all times be covered by one or more Bailee Agreements, and Lender or its
designee will not release Collateral Documents to an Investor unless Lender or
its Custodian has received a signed Bailee Agreement from the Investor.
Notwithstanding the foregoing, Lender shall be deemed to be in possession of any
Collateral Documents released pursuant to this Section 6.4(c), and the security
interest granted to Lender in the related Pledged Mortgage Loan shall continued
unimpaired until the Collateral Documents are returned to, or proceeds thereof
are received by, Lender. If the Investor does not purchase a Pledged Mortgage
Loan as contemplated by the related Purchase Commitment, Borrower, upon the
request of Lender, shall assist Lender in the recovery of any Collateral
Documents not returned by the Investor to Lender.


12

--------------------------------------------------------------------------------

(d)  

Delivery of Collateral Documents Relating to Mortgage-Backed Securities. Upon
the written request of Borrower, Lender may, at its option and in its sole but
reasonable discretion, deliver to the certifying custodian the Collateral
Documents relating to those Pledged Mortgage Loans that will be pooled to
support a Mortgage-Backed Security. All such Pledged Mortgage Loans and the
related Collateral Documents shall at all times be covered by a Bailee
Agreement, and Lender or its designee will not release Collateral Documents to a
certifying custodian unless Lender or its designee has received a signed
tri-party custodial agreement from such custodian, in a form acceptable to
Lender. Lender shall have no obligation to release any Collateral Documents to
any certifying custodian that will not sign a custodial agreement acceptable to
Lender. Notwithstanding the foregoing, Lender shall be deemed to be in
possession of any Collateral Documents released pursuant to this Section 6.4(d),
and the security interest granted to Lender in the related Pledged Mortgage Loan
shall continued unimpaired until the Collateral Documents are returned to, or
proceeds thereof are received by, Lender. Borrower shall pay for all costs of
the certifying custodian and use its best efforts to ensure that the issuer
delivers the Mortgage-Backed Securities to the certifying custodian.


6.5  

Release of Collateral. Provided that no Event of Default or Potential Default
has occurred and is continuing, Borrower may redeem a Pledged Mortgage Loan from
pledge, by either:


(a)  

paying, or causing an Investor to pay, to Lender, subject to Sections 4.6 and
4.7 above, an amount greater than or equal to (i) the Collateral Value of the
Pledged Mortgage Loan to be released, but in no event less that the amount of
the Advance made with respect to such Mortgage Loan, plus (ii) accrued interest
relating to the Advance secured by such Mortgage Loan, plus (iii) accrued fees
relating to the Pledged Mortgage Loan or the Advance secured by such Mortgage
Loan; or(b) delivering to Lender for pledge hereunder additional Mortgage
Loan(s) satisfactory to Lender and/or cash, in aggregate amounts sufficient to
cover the amount by which the aggregate amount of Advances then outstanding
hereunder (plus accrued interest and accrued fees with respect thereto) exceeds
the Collateral Value of the existing Pledged Mortgage Loan(s), excluding the
Pledged Mortgage Loan(s) to be released.


(b)  

delivering to Lender for pledge hereunder additional Mortgage Loan(s)
satisfactory to Lender and/or cash, in aggregate amounts sufficient to cover the
amount by which the aggregate amount of Advances then outstanding hereunder
(plus accrued interest and accrued fees with respect thereto) exceeds the
Collateral Value of the existing Pledged Mortgage Loan(s), excluding the Pledged
Mortgage Loan(s) to be released.


   

Upon receipt of the applicable amount, as set forth above, Lender shall deliver
the related Collateral Documents to Borrower or Borrower’s designee, if such
documents have not already been delivered pursuant to a Bailee Agreement.


6.6  

Repurchase Transactions. Up and until the date that any Pledged Mortgage Loan is
required to be sold by Borrower to an Investor, Lender may engage in repurchase
transactions with respect to any or all of the Pledged Mortgage Loans or
otherwise pledge, hypothecate, assign, transfer or convey any or all of the
Pledged Mortgage Loans with a counterparty of Lender’s reasonable choice (such
transactions, “Repo Transactions”). In connection with any Repo Transaction,
Borrower hereby conveys legal title to the Pledged Mortgage Loans subject to
such transaction for the limited purpose of effecting such transaction. Lender
agrees to take all actions necessary to cause any Pledged Mortgage Loan subject
to a Repo Transaction to be free and clear of any liens, rights, or obligations
under such transaction on or prior to the date that such loan is to be sold by
Borrower to the related investor. All Repo Transactions will occur without any
additional obligations, costs or fees to Borrower and such transactions shall
affect the obligations of Lender under this Agreement, including without
limitation, the obligations to deliver Collateral to the related Investors. In
addition, Lender agrees to indemnify and hold harmless Borrower in the event
Lender breaches its obligations under this Section 6.6.


13

--------------------------------------------------------------------------------

ARTICLE 7
CONDITIONS PRECEDENT

7.1  

Initial Advance. As conditions precedent to Lender’s obligation to make the
initial Advance hereunder:


(a)  

Borrower shall have delivered to Lender, in form and substance satisfactory to
Lender:


(i)  

 this Agreement signed by Borrower;


(ii)  

 the Commitment Letter signed by Borrower;


(iii)  

 the Note signed by Borrower;


(iv)  

 a Guarantee signed by each Guarantor, if stipulated in the Commitment Letter;


(v)  

 a Power of Attorney signed by Borrower;


(vi)  

 a certified copy of Borrower’s articles or certificate of incorporation and
bylaws (or corresponding organizational documents if Borrower is not a
corporation) and a certificate of good standing issued by the appropriate
official in Borrower’s jurisdiction of organization, dated no less recently than
one (1) month prior to the date hereof;


(vii)  

 a certificate of Borrower’s corporate secretary, substantially in the form of
Exhibit H hereto, dated as of the Effective Date, as to the incumbency and
authenticity of the signatures of the officers of Borrower executing the
Principal Agreements and the resolutions of the board of directors of Borrower,
substantially in the form of Exhibit I hereto;


(viii)  

 independently audited financial statements of Borrower (and its Subsidiaries,
on a consolidated basis) for each of the two (2) fiscal years most recently
ended (if available), containing a balance sheet and related statements of
income, stockholders’ equity and cash flows, all prepared in accordance with
GAAP, applied on a basis consistent with prior periods, and otherwise acceptable
to Lender;


(ix)  

  if more than six (6) months has passed since the close of the most recently
ended fiscal year, interim financial statements of Borrower covering the period
from the first day of the current fiscal year to the last day of the most
recently ended month;


(x)  

 financial statements of each of the Guarantors, signed by them, dated no less
recently than three (3) months prior to the date of the initial Advance;


(xi)  

 copies of Borrower’s errors and omissions insurance policy or mortgage
impairment insurance policy and blanket bond coverage policy or certificates of
insurance for such policies, all in form and content satisfactory to Lender,
showing compliance by Borrower with Section 9.10 below;


14


--------------------------------------------------------------------------------

(xii)  

 a subordination agreement, in form and substance satisfactory to Lender in its
sole discretion, executed by each Guarantor and each Affiliate of Borrower that,
as of the Effective Date, is a creditor of Borrower;


(xiii)  

 an Acknowledgement of Confidentiality of Password Agreement;


(xiv)  

 the initial Commitment Fee.


(xv)  

 letter agreement dated June 26, 2003 regarding Borrower’s use of Countrywide
Securities Corporation as lead underwriter.


(b)  

Borrower shall have executed and filed with the appropriate governmental
authorities, as determined by Lender, in the state of Borrower’s principal place
of business and in the state of Borrower’s organization and in such other
jurisdictions as may be required by Lender, Uniform Commercial Code Financial
Statements (UCC-1) and/or such other instruments as may be necessary to perfect
the security interest of Lender in the Collateral, and Borrower has provided
satisfactory evidence of such filing to Lender.


(c)  

Lender shall have satisfactorily completed its due diligence review of
Borrower’s operations, business, financial condition and underwriting and
origination of Mortgage Loans.


7.2  

All Advances. As conditions precedent to Lender’s obligation to make any Advance
hereunder, including the initial Advance (unless otherwise indicated):


(a)  

Borrower shall have delivered to Lender, in form and substance satisfactory to
Lender and not later than the Advance Request Deadline:


(i)  

 a Collateral Data Record for the Pledged Mortgage Loan, which Collateral Data
Record may be an individual record or part of a group report and shall be
authenticated by Borrower with the PIN or the handwritten signature of an
authorized officer of Borrower;


(ii)  

 the Collateral Documents relating to the Pledged Mortgage Loan, unless such
Pledged Mortgage Loan is a Wet Mortgage Loan;


(iii)  

 if required by the Commitment Letter, a copy of a Purchase Commitment for the
related Pledged Mortgage Loan;


(iv)  

 written evidence that all Commitment Requirements have been satisfied;


(v)  

 if, at any time after the initial Advance, Borrower becomes a member of MERS,
an Electronic Tracking Agreement - Warehouse Lender; and


(vi)  

 such other documents pertaining to the Advance as Lender may reasonably
request, from time to time.(b)    an amount equal to the Haircut plus the
minimum required balance, as set forth in Section 3.5(a), shall be on deposit in
the Over/Under Account;


(b)  

an amount equal to the Haircut plus the minimum required balance, as set forth
in Section 3.5(a), shall be on deposit in the Over/Under Account;


(c)  

Borrower shall have paid all Commitment Fees and Unused Facility Fees that are
due;


(d)  

Borrower shall have designated an Approved Payee, if applicable, to whom such
funds shall be delivered;


15


--------------------------------------------------------------------------------

(e)  

the representations and warranties of Borrower set forth in Article 8 hereof
shall be true and correct in all material respects as if made on and as of the
date of each Advance;


(f)  

Borrower and each Guarantor shall have performed all agreements to be performed
by them hereunder and under the Guaranty, respectively, and after giving effect
to the requested Advance, there shall exist no Event of Default or Potential
Default hereunder; and


(g)  

Borrower shall not have (i) incurred any material liabilities, direct or
contingent, other than in the ordinary course of its business, since the dates
of Borrower’s most recent financial statements theretofore delivered to Lender
or (ii) experienced any other material adverse change in its business or
operations.


7.3  

Intercreditor Agreements. Borrower shall use reasonable efforts to deliver to
Lender an Intercreditor Agreement within sixty (60) calendar days following the
Effective Date signed by each creditor that provides warehouse lines of credit,
repurchase facilities or similar mortgage finance arrangements to Borrower. If
Borrower fails to do so, Borrower understands and agrees that Lender may, in its
sole discretion, determine that such failure adversely affects the
creditworthiness of Borrower and may modify the terms and conditions under which
it will continue to make Advances to Borrower. Lender shall not be liable to
Borrower for any costs, losses or damages arising from or relating to any
changes made by Lender to the terms and conditions under which it will continue
to make Advances to Borrower.


7.4  

Satisfaction of Conditions. The making of any Advance prior to or without the
fulfillment by Borrower of all the conditions precedent thereto, whether or not
known to Lender, shall not constitute a waiver by Lender of the requirements
that all conditions, including the non-performed conditions, shall be required
to be satisfied with respect to all Advances. All conditions precedent hereunder
are imposed solely and exclusively for the benefit of Lender and may be freely
waived or modified in whole or in part by Lender. Any waiver or modification
asserted by Borrower to have been agreed by Lender must be in writing. Lender
reserves the right to modify the terms and conditions under which it will
continue to make Advances to Borrower based upon any change in the
creditworthiness of Borrower or the performance of Borrower under this
Agreement. Lender shall not be liable to Borrower for any costs, losses or
damages arising from or relating to any changes made by Lender to the terms and
conditions under which it will continue to make Advances to Borrower or Lender’s
reasonable determination that Borrower has not satisfactorily complied with any
applicable condition precedent.


ARTICLE 8
REPRESENTATIONS AND WARRANTIES

8.1  

Representations and Warranties Concerning Borrower. Borrower represents and
warrants to and covenants with Lender that the following are true and correct as
of the Effective Date through and until the date on which all obligations of
Borrower under this Agreement and the Note are fully satisfied:


(a)  

Due Incorporation and Good Standing. Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has the full legal power and authority to own its property and to
carry on its business as currently conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the transaction
of its business makes such qualification necessary.


(b)  

Authorization. The execution, delivery and performance by Borrower of the
Principal Agreements and all other documents and transactions contemplated
thereby, are within Borrower’s corporate powers, have been duly authorized by
all necessary corporate action and do not constitute or will not result in (i) a
breach of any of the terms, conditions or provisions of Borrower’s articles or
certificate of incorporation or bylaws (or corresponding organizational
documents if Borrower is not a corporation); (ii) a material breach of any legal
restriction or any agreement or instrument to which Borrower is now a party or
by which it is bound; (iii) a material default or an acceleration under any of
the foregoing; or (iv) the violation of any law, rule, regulation, order,
judgment or decree to which Borrower or its property is subject.


16


--------------------------------------------------------------------------------

(c)  

Enforceable Obligation. The Principal Agreements and all other documents
contemplated thereby constitute legal, binding and valid obligations of
Borrower, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditor’s rights.


(d)  

Approvals. The execution and delivery of the Principal Agreements and all other
documents contemplated thereby and the performance of Borrower’s obligations
thereunder do not require any license, consent, approval, authorization or other
action of any Person, including any state, federal, governmental or regulatory
authority, or if required, such license, consent, approval, authorization or
other action has been obtained prior to the Effective Date.


(e)  

Compliance with Laws. Borrower is not in violation of any provision of any law,
or of any judgment, award, rule, regulation, order, decree, writ or injunction
of any court or public regulatory body or authority that might have a material
adverse effect on the business, operations, assets or financial condition of
Borrower.


(f)  

Financial Condition. All financial statements of Borrower and each Guarantor
delivered to Lender fairly and accurately present the financial condition of the
parties for whom such statements are submitted. The financial statements of
Borrower have been prepared in accordance with GAAP consistently applied
throughout the periods involved, and there are no contingent liabilities not
disclosed thereby that would adversely affect the financial condition of
Borrower. Since the close of the period covered by the latest financial
statement delivered to Lender with respect to Borrower, there has been no
material adverse change in the assets, liabilities or financial condition of
Borrower nor is Borrower aware of any facts that, with or without notice or
lapse of time or both, would or could result in any such material adverse
change. No event has occurred, including, without limitation, any litigation or
administrative proceedings (other than as disclosed by Borrower’s parent in its
filings with the United States Securities and Exchange Commission or by Borrower
under its reporting requirements to Lender herein), and no condition exists or,
to the knowledge of Borrower, is threatened, that (i) might render Borrower
unable to perform its obligations under the Principal Agreements and all other
documents contemplated thereby; (ii) would constitute a Potential Default or
Event of Default; or (iii) might materially adversely affect the financial
condition of Borrower or the validity, priority or enforceability of the
Principal Agreements or any other documents contemplated thereby.


(g)  

Other Credit Facilities. The only other credit facilities, including repurchase
agreements for mortgage loans and mortgage-backed securities, of Borrower that
are presently in effect and are secured by mortgage loans or provide for the
purchase, repurchase or early funding of mortgage loan sales, are with Persons
disclosed to Lender at the time of application, or thereafter disclosed to and
approved by Lender (which approval will not be unreasonably withheld), that have
executed and delivered an Intercreditor Agreement (or will execute and deliver
an Intercreditor Agreement within sixty (60) days following the Effective Date
in accordance with Section 7.3) or warehouse lenders that are Approved Payees.


17


--------------------------------------------------------------------------------

(h)  

Title to Assets. Borrower has good, valid, insurable (in the case of real
property) and marketable title to all of its properties and other assets,
whether real or personal, tangible or intangible, reflected on the financial
statements delivered to Lender with respect to Borrower, except for such
properties and other assets that have been disposed of in the ordinary course of
business, and all such properties and other assets are free and clear of all
material liens except as disclosed in such financial statements.


(i)  

Solvency. Borrower is solvent and will not take any action that constitutes an
act, or would give rise to an event, of insolvency after giving effect to the
transactions contemplated by the Principal Agreements, and Borrower, after
giving effect to the transactions contemplated by the Principal Agreements, will
have an adequate amount of capital to conduct its business in the foreseeable
future.


(j)  

Litigation. Other than as disclosed by Borrower’s parent in its filings with the
United States Securities and Exchange Commission or by Borrower under its
reporting requirements to Lender herein, there are no actions, claims, suits or
proceedings pending, or to the knowledge of Borrower, threatened or reasonably
anticipated against or affecting Borrower in any court or before any arbitrator,
government commission, board, bureau or other administrative agency that, if
adversely determined, may reasonably be expected to result in any material and
adverse change in the business, operations, assets, licenses, qualifications or
financial condition of Borrower.


(k)  

Payment of Taxes. Borrower has filed all tax returns and reports required to be
filed and has paid all taxes, assessments, fees and other governmental charges
levied upon it or its property or income that are due and payable, including
interest and penalties, or has provided adequate reserves for the payment
thereof.


(l)  

No Defaults. Borrower is not in default under any indenture, mortgage, deed of
trust, agreement or other instrument or contractual or legal obligation to which
it is a party or by which it is bound.


(m)  

ERISA. Borrower is in compliance in all material respects with the requirements
of ERISA, and no Reportable Event has occurred under any Plan maintained by
Borrower.


(n)  

Intentionally Omitted.


(o)  

True and Complete Disclosure. Borrower has made full disclosure to Lender of all
information that could adversely affect the execution, delivery and performance
by Borrower of its obligations under the Principal Agreements. All information
furnished to Lender by or on behalf of Borrower in connection with the Principal
Agreements or any transaction contemplated thereby, including, without
limitation, all information set forth in the Credit Application, was true,
accurate and complete in all material respects on the date furnished, and there
has been no material adverse change in the condition, financial or otherwise, of
Borrower from the time such information was provided to Lender.


(p)  

Priority of Liens. Borrower owns all Pledged Mortgage Loans, and Lender shall
have, and this Agreement creates in favor of Lender, a valid, enforceable,
perfected first priority lien and security interest in the Pledged Mortgage
Loans and other Collateral, prior to the rights of all third Persons and subject
to no other liens.


(q)  

Investment Company Act. Borrower is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(r)  

Subsidiaries. Borrower has no Subsidiaries, other than Aames Capital Acceptance
Corporation and Aames Holding Corporation.


18


--------------------------------------------------------------------------------

8.2  

Representations and Warranties Concerning Collateral. Borrower represents and
warrants to and covenants with Lender that the following are true and correct
with respect to each Pledged Mortgage Loan as of the related Advance Date
through and until the date on which such Pledged Mortgage Loan is released as
Collateral by Lender:


(a)  

Eligible Loan. The Mortgage Loan is a Subprime Mortgage Loan, Closed-End Second
Lien Mortgage Loan or Nonperforming/Subperforming Mortgage Loan, as applicable.
The Mortgage Loan is (or with respect to a Wet Mortgage Loan shall, upon
disbursement be) a legal, valid and binding obligation of the Mortgagor
thereunder, enforceable in accordance with its terms and subject to no offset,
defense or counterclaim, obligating Mortgagor to make the payments specified
therein.


(b)  

Purchase Commitment. If required in the Commitment Letter, the Mortgage Loan is
covered by a Purchase Commitment that permits assignment thereof to Lender, does
not exceed the availability under such Purchase Commitment, conforms to the
requirements and specifications set forth in such Purchase Commitment and the
related regulations, rules, requirements and/or handbooks of the applicable
Investor and is eligible for sale to and insurance or guaranty by, respectively,
the applicable Investor and any applicable Insurer.


(c)  

Collateral Data Record. The information contained in the Collateral Data Record
is true, correct and complete in all material respects.


(d)  

Origination and Servicing. The Mortgage Loan has been originated and serviced in
material compliance with all industry standards, applicable Investor and Insurer
requirements and all applicable federal, state and local statutes, regulations
and rules, including, without limitation, the Federal Truth-in-Lending Act of
1968, as amended, and Regulation Z thereunder, the Federal Fair Credit Reporting
Act, the Federal Equal Credit Opportunity Act, the Federal Real Estate
Settlement Procedures Act of 1974, as amended, and Regulation X thereunder, and
all applicable usury, licensing, real property, consumer protection and other
laws.


(e)  

Mortgage Loan Documents. The Mortgage Loan is evidenced by instruments
acceptable to the Investor, as applicable, given the type of Mortgage Loan. The
Collateral Documents and other mortgage loan documents have been duly executed
and delivered by the Mortgagor and create valid and legally binding obligations
of the Mortgagor, enforceable in accordance with their terms, except as may be
limited by bankruptcy or other laws affecting the enforcement of creditor’s
rights generally, and there are no rights of rescission, set-offs, counterclaims
or other defenses with respect thereto.


(f)  

Lien Position. The Mortgage Loan is secured by a valid first priority lien on
the Mortgaged Property under the laws of the state where the related mortgaged
property in located; provided, however, that if the Mortgage Loan is a
Closed-End Second Lien Mortgage Loan, it is secured by a valid second lien on
the Mortgaged Property.


(g)  

No Future Advances. The full original principal amount of each Mortgage Loan,
net of any discounts, has been fully advanced or disbursed to the Mortgagor
named therein, unless otherwise expressly agreed by the parties in writing.
There is no requirement for future advances and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been satisfied.


(h)  

No Default. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note, and no event has
occurred that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration. Borrower has not waived any default, breach, violation or event of
acceleration.


19


--------------------------------------------------------------------------------

(i)  

No Waiver. The terms of the Mortgage Loan have not been waived, impaired,
changed or modified, except to the extent such amendment or modification has
been disclosed to Lender in writing and does not affect the salability of the
Mortgage Loan pursuant to the applicable Purchase Commitment.


(j)  

Taxes and Insurance. All taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, leasehold payments or ground rents that
previously became due and owing have been paid or a escrow of funds has been
established in an amount sufficient to pay for every such item that remains
unpaid.


(k)  

Intentionally Omitted.


(l)  

Intentionally Omitted.


(m)  

Hazard Insurance. The Mortgage Loan is covered by a policy of hazard insurance,
flood insurance and insurance against other insurable risks and hazards as
required by the applicable Investor and the agreements applicable to such
Mortgage Loan, in amounts not less than the outstanding principal balance of the
Mortgage Loan or such maximum lesser amount as permitted by the applicable
Investor and applicable law, all in a form usual and customary in the industry
and that is in full force and effect, and all amounts required to have been paid
under any such policy have been paid.


(n)  

Title Insurance. A valid and enforceable title insurance policy has been issued
or a commitment to issue such title insurance policy has been obtained for the
Mortgage Loan in an amount not less than the original principal amount of such
Mortgage Loan, which title insurance policy insures that the Mortgage relating
thereto is a valid first lien or second lien, as applicable, on the property
therein described and that the mortgaged property is free and clear of all
encumbrances and liens having priority over the first lien of the Mortgage
(unless the Mortgage Loan is a Closed-End Second Lien Mortgage Loan) and
otherwise in compliance with the requirements of the applicable Investor. The
title insurance company that issued the applicable Closing Protection Letter has
also issued or has committed to issue the title insurance policy.


(o)  

Assignment. The Assignment (i) has been duly authorized by all necessary
corporate action by Borrower, duly executed and delivered by Borrower and is the
legal, valid and binding obligation of Borrower enforceable in accordance with
its terms, and (ii) complies with all applicable laws including all applicable
recording, filing and registration laws and regulations and is adequate and
legally sufficient for the purpose intended to be accomplished thereby,
including, without limitation, the assignment of all of the rights, powers and
benefits of Borrower as mortgagee.


(p)  

No Fraud. No material error, omission, misrepresentation, negligence, fraud or
similar occurrence has taken place with respect to the Mortgage Loan on the part
of any person, including, without limitation, the Mortgagor, any appraiser, any
builder or developer or any other party involved in the origination of the
Mortgage Loan or in the application of any insurance in relation to such
Mortgage Loan.


8.3  

Continuing Representations and Warranties. By submitting a Collateral Data
Record hereunder, Borrower shall be deemed to have represented and warranted the
truthfulness and completeness of the statements set forth in Sections 8.1 and
8.2.


20


--------------------------------------------------------------------------------

ARTICLE 9
AFFIRMATIVE COVENANTS

Borrower hereby covenants and agrees with Lender that during the term of this
Agreement and for so long as there remain any obligations of Borrower to be paid
or performed under the Principal Agreements:

9.1  

Payment of Note. Borrower shall pay or cause to be paid the principal, interest
and all other amounts due and payable hereunder and under the Note in accordance
with the terms hereof and thereof.


9.2  

Financial Statements and Other Reports.


(a)  

Quarterly Statements. Borrower shall deliver to Lender, within forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of Borrower and Guarantor, financial statements of Borrower and Guarantor,
including statements of income and changes in shareholders’ equity for the
period from the beginning of such fiscal year to the end of such fiscal quarter
and the related balance sheet as at the end of such fiscal quarter, all in
reasonable detail and certified by the chief financial officer of Borrower and
Guarantor, as applicable;


(b)  

Annual Statements. Borrower shall deliver to Lender, within ninety (90) days
after the end of each fiscal year of Borrower and Guarantor, audited financial
statements of Borrower and Guarantor, including statements of income and changes
in shareholders’ equity for such fiscal year and the related balance sheet as at
the end of such fiscal year, all in reasonable detail and accompanied by an
opinion of a certified public accounting firm reasonably satisfactory to Lender
including a management representation letter signed by the chief financial
officer of Borrower and Guarantor stating that the financial statements fairly
present the financial condition and results of operations of Borrower and
Guarantor as of the end of, and for, such year;


(c)  

Officer’s Certificate. Together with the financial statements required to be
delivered pursuant to Sections 9.2(a) and (b), Borrower shall deliver to Lender
an officer’s certificate substantially in the form of Exhibit J hereto;


(d)  

[Intentionally left blank];


(e)  

Hedging Report. As may be reasonably requested by Lender from time to time,
Borrower shall deliver to Lender, not later than 10:00 a.m., Pacific time, on
each Monday, or Tuesday if Monday is not a Business Day, a reconciliation
report, in a form reasonably satisfactory to Lender, including, without
limitation, all outstanding Advances, related Purchase Commitments, availability
under unused Purchase Commitments and all amounts outstanding and available
under other warehouse lines of credit; and


(f)  

Other Reports. Borrower shall deliver to Lender, within thirty (30) days of
filing or receipt (i) copies of all regular or periodic financial or other
reports, if any, that Borrower files with any governmental, regulatory or other
agency and (ii) copies of all audits, examinations and reports concerning the
operations of Borrower from any Investor, Insurer or licensing authority.
Borrower shall also deliver to Lender, with reasonable promptness, copies of
such other reports in respect of the Pledged Mortgage Loans and such further
information regarding the business, operations, properties or financial
condition of Borrower, in such detail and at such times as Lender, in its
reasonable discretion, may request. Borrower understands and agrees that all
reports and information provided to Lender by or relating to Borrower may be
disclosed to Lender’s Affiliates.


21


--------------------------------------------------------------------------------

9.3  

Inspection of Properties and Books. Borrower shall keep accurate and complete
records of the Pledged Mortgage Loans. Borrower shall permit authorized
representatives of Lender to discuss the business, operations, assets and
financial condition of Borrower with its officers and employees and to examine
its books of account and make copies and/or extracts thereof, upon reasonable
notice to Borrower at Borrower’s place of business during normal business hours.
Borrower will provide its accountants with a copy of this Agreement promptly
after the execution hereof and will instruct its accountants to answer candidly
and fully any and all questions that any authorized representative of Lender may
address to them in reference to the financial condition or affairs of Borrower.
Borrower may have its representatives in attendance at any meetings between the
officers or other representatives of Lender and Borrower’s accountants held in
accordance with this authorization.


9.4  

Notice. Borrower shall give Lender prompt written notice, in reasonable detail,
of:


(a)  

any and all material changes to the information set forth in the Credit
Application;


(b)  

any material action, suit or proceeding instituted by or against Borrower in any
federal or state court or before any commission or other regulatory body
(federal, state or local, foreign or domestic), or any such action, suit or
proceeding threatened against Borrower; it is hereby agreed that any individual
action, suit or proceeding instituted by or against Borrower which involves an
amount, whether alleged or actual, equal to or greater than five million
($5,000,000) dollars shall be deemed material for purposes of this subsection;


(c)  

the filing, recording or assessment of any material federal, state or local tax
lien against it, or any of its assets;


(d)  

the occurrence of any Potential Default or Event of Default;


(e)  

the actual or threatened suspension, revocation or termination of Borrower’s
licensing or eligibility, in any respect, as may be applicable, as an approved,
licensed lender, seller, mortgagee or servicer;


(f)  

the suspension, revocation or termination of any existing material warehouse
lending credit facility or investor relationship to facilitate the sale and/or
origination of residential mortgage loans;


(g)  

any demand, whether in the individual or aggregate, in excess of $10,000,000 by
an Investor(s) or Insurer(s) in any given fiscal quarter for the repurchase of
mortgage loans or indemnification;


(h)  

any potential or existing Pledged Mortgage Loan where a director or executive
officer of Borrower is the Mortgagor or guarantor or where the related Mortgaged
Property is being sold by a director or executive officer of Borrower;


(i)  

any Pledged Mortgage Loan ceases to be eligible Collateral for the security of
the Advances;


(j)  

any Investor that threatens to set-off amounts owed by Borrower to such Investor
against Pledged Mortgage Loans;


(k)  

any change in the Executive Management of Borrower; and


(l)  

any other action, event or condition of any nature that may lead to or result in
a material adverse effect on the business, operations, assets or financial
condition of Borrower or that, without notice or lapse of time or both, would
constitute a default under any agreement, instrument or indenture to which
Borrower is a party or to which Borrower, its properties or assets may be
subject.


22


--------------------------------------------------------------------------------

9.5  

Additional Financing. If Borrower intends to enter into any mortgage loan
financing or repurchase arrangement in an amount that is equal to or greater
than five million ($5,000,000) dollars, Borrower shall notify Lender not fewer
than fifteen (15) Business Days after the execution of such arrangement.


9.6  

Servicing of Mortgage Loans. Subject to Section 6.2 above, Borrower shall
service all Pledged Mortgage Loans at Borrower’s expense and without charge of
any kind to Lender. Borrower may delegate its obligations hereunder to service
the Pledged Mortgage Loans (subject to Section 6.2) to an independent servicer
satisfactory to Lender pursuant to a servicing agreement approved in writing by
Lender. In any event, Borrower or its delegate shall service such Pledged
Mortgage Loans with the degree of care and in accordance with the servicing
standards generally prevailing in the industry, including those generally
required by subprime industry.


9.7  

Evidence of Collateral. Borrower shall indicate on its computer records that
each Pledged Mortgage Loan has been included in the Collateral and, at the
request of Lender, place on each of its written records pertaining to the
Pledged Mortgage Loans a legend, in form and content satisfactory to Lender,
indicating that such Pledged Mortgage Loan has been assigned to Lender.


9.8  

Protection of Security. Borrower shall allow Lender (a) to inspect any Mortgaged
Property relating to a Pledged Mortgage Loan; (b) to appear in or intervene in
any proceeding or matter affecting any Pledged Mortgage Loan or other Collateral
or the value thereof; (c) to initiate, commence, appear in and defend any
foreclosure, action, bankruptcy or proceeding which could affect the security of
the Collateral or the value thereof, or the rights and powers of Lender; (d) to
contest by litigation or otherwise any lien asserted against the Pledged
Mortgage Loans or other Collateral or against the related Mortgaged Property,
the improvements, or the personal property identified therein; and/or (e) to
make payments on account of such encumbrances, charges, or liens and to service
any assigned Mortgage Loan and take any action it may deem appropriate to
collect any Collateral or any part thereof or to enforce any rights with respect
thereto. All costs and expenses, including attorneys’ fees (including, but not
limited to, those incurred on appeal), that Lender may incur with respect to any
of the foregoing and any expenditures it may make to protect or preserve the
Collateral or the rights of Lender, shall be for the account of Borrower.
Borrower shall repay the same to Lender upon demand with interest, at the
Default Rate, from the date any such expenditure shall have been made until it
is repaid.


9.9  

Further Assurances. Borrower shall, at its expense, promptly procure, execute
and deliver to Lender, upon request, all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements of Borrower in this Agreement.


9.10  

Fidelity Bonds and Insurance. Borrower shall maintain an insurance policy, in a
form and substance satisfactory to Lender, covering against loss or damage
relating to or resulting from any breach of fidelity by Borrower, or any
officer, director, employee or agent of Borrower, any loss or destruction of
documents (whether written or electronic), fraud, theft, misappropriation and
errors and omissions. This policy shall provide coverage in an amount equal to
one million dollars ($1,000,000) or that required by FNMA in Section 1.01 of the
FNMA Guaranteed Mortgage Backed Securities Sellers’ and Servicers’ Guide,
whichever is greater. Borrower shall not amend, cancel, suspend or otherwise
materially change such policy without at least thirty (30) days prior written
notice to Lender.


23


--------------------------------------------------------------------------------

9.11  

Wet Mortgage Loans. In connection with the funding of each Wet Mortgage Loan,
Borrower shall provide to the applicable Closing Agent, in addition to the
Irrevocable Closing Instructions, final closing instructions, which shall,
without limitation, make reference to the Irrevocable Closing Instructions and
stipulate the title insurance company that will be issuing the applicable title
insurance policy and Closing Protection Letter; provided, however, that Borrower
shall not use these final closing instructions to modify or attempt to modify
the terms of the Irrevocable Closing Instructions unless such modifications are
agreed to in advance and in writing by Lender. Borrower shall not otherwise
modify or attempt to modify the terms of the Irrevocable Closing Instructions
without Lender’s prior written approval. If the Closing Agent is not a title
insurance company, Borrower shall also (a) confirm that the closing is covered
by a blanket Closing Protection Letter issued to Lender by the title insurance
company stipulated in the final closing instructions; or (b) provide to Lender
(1) a Closing Protection Letter covering the closing issued to Borrower by the
title insurance company stipulated in the final closing instructions and (2) an
Assignment of Closing Protection Letter relating to the above referenced Closing
Protection Letter naming Lender as the assignee.


ARTICLE 10
NEGATIVE COVENANTS

In addition to any covenants contained in the Commitment Letter, Borrower (or
where specified, Aames Capital) hereby covenants and agrees with Lender that
during the term of this Agreement and for so long as there remain any
obligations of Borrower to be paid or performed under this Agreement or under
the Note, Borrower shall comply with the following:

10.1  

Liabilities and Advances. Aames Capital shall not lend money or credit or make
any advances to any Person (other than an Affiliate of Aames Capital) or acquire
any stock, obligations or securities of, or any interest in, or make any capital
contribution to any other Person (other than an Affiliate of Aames Capital) in
an amount equal to or greater than one percent (1%) of Aames Capital’s Tangible
Net Worth without at least thirty (30) days prior written notice to Lender,
except for Mortgage Loans or other loans extended in the ordinary course of
Borrower’s mortgage banking business. With respect to an Affiliate of Borrower,
the same negative covenants of the foregoing sentence apply; provided, however,
that with respect to the amount, such amount shall not be greater than ten
percent (10%) of Seller’s Tangible Net Worth. Borrower shall not, either
directly or indirectly, without the prior written consent of Lender, assume,
guarantee, endorse, or otherwise become liable for the obligation of any Person
except by endorsement of negotiable instruments for deposit or collection in the
ordinary course of business.


10.2  

Deferral of Subordinated Debt. Borrower shall not, either directly or
indirectly, without the prior written consent of Lender, pay in advance of the
stated maturity thereof any Subordinated Debt of Borrower or, if an Event of
Default hereunder shall have occurred, make any payment of any kind thereafter
on such Subordinated Debt until all obligations of Borrower hereunder and under
the Note have been paid and performed in full.


10.3  

Loss of Eligibility. Borrower shall not, either directly or indirectly, take, or
fail to take, any action that would cause Borrower to lose all or any part of
its status as an eligible lender, seller, mortgagee or servicer or willfully
terminate its status as an eligible lender, seller, mortgagee or servicer
without forty-five (45) days prior written notice to Lender.


10.4  

Financial Ratios. Aames Capital shall not permit, at any time:


(a)  

Aames Capital’s Tangible Net Worth to be less than that amount set forth in the
Commitment Letter;


(b)  

Aames Capital’s ratio of Total Liabilities and Warehouse Debt to Tangible Net
Worth to exceed that amount set forth in the Commitment Letter;


(c)  

Aames Capital’s ratio of Total Liabilities to Tangible Net Worth to exceed that
amount set forth in the Commitment Letter; nor


24


--------------------------------------------------------------------------------

(d)  

Aames Capital’s cash and Cash Equivalents to be less than the amount set forth
in the Commitment Letter.


10.5  

Loans to Officers, Employees and Shareholders. Borrower shall not, either
directly or indirectly, without the prior written consent of Lender, have any
outstanding personal loans or advances to any directors, officers, senior
executive management or shareholders (except Aames Financial Corporation) at any
given time in an aggregate amount equal to or greater than one percent (1%) of
Aames Capital’s Tangible Net Worth.


10.6  

Liens. Borrower shall not create, incur, assume or suffer to exist any lien upon
the Pledged Mortgage Loans or other Collateral, other than as granter to Lender
herein, or create, incur, assume or suffer any lien upon any of its other
property and assets other than liens for taxes not yet due or taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established.


10.7  

Indebtedness. Borrower shall not create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any new Debt in an amount equal to
or greater than fifteen percent (15%) of Seller’s Tangible Net Worth without at
least fifteen (15) days prior written notice to Lender except for:


(a)  

the Advances hereunder and any other Debt to Lender;


(b)  

Debt disclosed on the financial statements furnished to Lender prior to the
Effective Date;


(c)  

Subordinated Debt;


(d)  

trade debt incurred in the ordinary course of business, paid within thirty (30)
calendar days after the same has become due and payable or that is being
contested in good faith, provided provision is made to the satisfaction of
Lender for the eventual payment thereof in the event it is found that such
contested trade debt is payable by Borrower; and


(e)  

Debt secured by liens permitted under Section 10.6 above.


   

It is also understood and agreed that Borrower may, without prior written notice
to Lender, replace any Debt which was existing as of the Effective Date, which
was otherwise disclosed to Lender and which is replaced with like or
substantially comparable Debt, provided, however, that such replacement Debt
does not cause Borrower to be in breach of its covenants and obligations
hereunder.


10.8  

Consolidation, Merger and Sale of Assets. Borrower shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets; provided, that Borrower may, upon thirty
(30) days prior written notice to Lender thereof, merge or consolidate with (a)
any wholly owned subsidiary of Borrower, or (b) any other Person if Borrower is
the surviving corporation; and provided further, that if after giving effect
thereto, no Potential Default or Event of Default would exist hereunder.


10.9  

Payment of Dividends and Retirement of Stock. Borrower shall not, without the
prior written approval of Lender, (a) declare or pay any dividends upon its
shares of stock now or hereafter outstanding, except dividends payable in the
capital stock of Borrower, or make any distribution of assets to its
shareholders, whether in cash, property or securities, or (b) acquire, purchase,
redeem or retire shares of its capital stock now or hereafter outstanding for
value; provided, however, that the term “dividends” as used in this section will
not include ordinary and necessary business and administrative expenses which
are paid for the direct benefit of Borrower or Guarantor for which either seeks
reimbursement from the other.


25


--------------------------------------------------------------------------------

10.10  

Collateral. Borrower shall not:


(a)  

amend or modify, or waive any of the terms and conditions of, or settle or
compromise any claim in respect of, any Pledged Mortgage Loan; or


(b)  

sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge or otherwise encumber (except pursuant to this Agreement) any of
the Pledged Mortgage Loans or other Collateral or any interest therein.


ARTICLE 11
DEFAULTS AND REMEDIES

11.1  

Events of Default. The occurrence of any of the following conditions or events
shall be an Event of Default:


(a)  

failure of Borrower to pay any principal, interest or other amount due under the
Principal Agreements within two (2) Business Days following the applicable due
date;


(b)  

breach or default by Borrower with respect to any other material term of any
other indebtedness or of any loan agreement, note, mortgage, security agreement,
indenture, guaranty or other agreement to which Borrower is a party or by which
it is bound, if the effect of such failure, default or breach is to cause, or to
permit any holder thereof to cause, indebtedness of Borrower in the aggregate
amount of $5,000,000 or more to become or be declared due prior to its stated
maturity;


(c)  

the aggregate Collateral Value of those Pledged Mortgage Loans that are deemed
to be Noncompliant Mortgage Loans is greater than or equal to the Tranche J
Sublimit for a period of two (2) Business Days following Borrower’s receipt of
notice from Lender (which notice thereof via Lender’s customer website(s) shall
be deemed sufficient for purposes of this subsection);


(d)  

the aggregate Collateral Value of Pledged Mortgage Loans that are deemed to be
Defective Mortgage Loans is $2,000,000 or more and Borrower has not remedied
such an event within two (2) Business Days after receipt of notice from Lender;
it is understood and agreed that notice required under this subsection by Lender
to Borrower may be satisfied by Lender by providing such notice via Lender’s
customer website(s);


(e)  

any of Borrower’s representations or warranties made in Section 8.1 or in any
statement or certificate at any time given by Borrower in writing pursuant
hereto or in connection herewith shall be false in any material respect on the
date as of which made and such default shall not have been remedied within three
(3) Business Days after receipt of notice from Lender to do so;


(f)  

Borrower shall default (i) in the performance of or compliance with any term
contained in Articles 9 and 10 of this Agreement or referred to in Sections
11.1(a) through (e) above; or (ii) in the performance of or compliance of any
other provision of this Agreement and such default shall not have been remedied
within thirty (30) days after receipt of notice from the Lender of such default;


(g)  

an Insolvency Event shall have occurred with respect to Borrower or any
Guarantor; or


26


--------------------------------------------------------------------------------

(h)  

one or more judgments or decrees shall be entered against Borrower involving a
liability of $1,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within sixty (60)
days after entry thereof;


(i)  

any Plan maintained by Borrower or any subsidiary of Borrower shall be
terminated within the meaning of Title IV of ERISA or a trustee shall be
appointed by an appropriate United States District Court to administer any Plan,
or the Pension Benefit Guaranty Corporation (or any successor thereto) shall
institute proceedings to terminate any Plan or to appoint a trustee to
administer any Plan if as of the date thereof Borrower’s liability or any such
subsidiary’s liability (after giving effect to the tax consequences thereof) to
the Pension Benefit Guaranty Corporation (or any successor thereto) for unfunded
guaranteed vested benefits under the Plan exceeds the then current value of
assets accumulated in such Plan by more than one million dollars ($1,000,000)
(or in the case of a termination involving Borrower as a “substantial employer”
(as defined in ERISA) the withdrawing employer’s proportionate share of such
excess shall exceed such amount);


(j)  

   if applicable, Borrower as employer under a Plan that is a multiemployer plan
shall have made a complete or partial withdrawal from such Plan and the plan
sponsor of such Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding fifty
thousand dollars ($50,000); or


(k)  

   Borrower shall purport to disavow its obligations hereunder or shall contest
the validity or enforceability of the Principal Agreements or Lender’s security
interest in any Pledged Mortgage Loan or other Collateral.


   

With respect to any Event of Default which requires a determination to be made
as to whether such Event of Default has occurred, such determination shall be
made in Lender’s sole and reasonable discretion and Borrower hereby agrees to be
bound by and comply with any such determination by Lender.


11.2  

Remedies. Upon the occurrence of an Event of Default, Lender may, by written
notice to Borrower declare all or any portion of the Advances to be due and
payable whereupon the same shall become due and payable, together with all
accrued interest thereon, and the obligation of Lender to make Advances shall
thereupon terminate. Further, it is understood and agreed that upon the
occurrence of an Event of Default, Borrower shall strictly comply with the
negative covenants contained in Article 10 hereunder and in no event shall
Borrower declare and pay any dividends, incur additional debt, make payments on
existing debt or otherwise distribute or transfer any of Borrower’s property and
assets to any Person without the prior written consent of Lender. Upon the
occurrence of any Event of Default, Lender may also:


(a)  

enter the office(s) of Borrower and take possession of any of the Collateral
including any records that pertain to the Collateral;


(b)  

foreclose upon or otherwise enforce its security interest in and lien on all of
the Collateral or on any portion thereof to secure all payments and performance
of obligations owed by Borrower under this Agreement;


(c)  

in accordance with applicable law, communicate with and notify Mortgagors of the
Pledged Mortgage Loans and obligors under other Collateral or on any portion
thereof, whether such communications and notifications are in verbal, written or
electronic form, including, without limitation, communications and notifications
that the Collateral has been assigned to Lender and that all payments thereon
are to be made directly to Lender or its designee; settle compromise, or
release, in whole or in part, any amounts owing on the Pledged Mortgage Loans or
other Collateral or any portion of the Collateral, on terms acceptable to
Lender; enforce payment and prosecute any action or proceeding with respect to
any and all Collateral; and where any Pledged Mortgage Loans or other Collateral
is in default, foreclose upon and enforce security interests in, such Collateral
by any available judicial procedure or without judicial process and sell
property acquired as a result of any such foreclosure;


27


--------------------------------------------------------------------------------

(d)  

in accordance with applicable law, collect payments from Mortgagors and/or
assume servicing of, or contract with a third party to service, any or all
Pledged Mortgage Loans requiring servicing and/or perform any obligations
required in connection with Purchase Commitments, such third party’s fees to be
paid by Borrower. In connection with collecting payments from Mortgagors and/or
assuming servicing of any or all Pledged Mortgage Loans, Lender may take
possession of and open any mail addressed to Borrower, remove, collect and apply
all payments for Borrower, sign Borrower’s name to any receipts, checks, notes,
agreements or other instruments or letters or appoint an agent to exercise and
perform any of these rights;


(e)  

exercise all rights and remedies of a secured creditor under the Uniform
Commercial Code of the State of California and/or the state in which Borrower’s
principal place of business is located, including but not limited to selling the
Collateral at public or private sale. Lender shall give Borrower not less than
ten (10) days’ notice of any such public sale or of the date after which private
sale may be held. Borrower agrees that ten (10) days’ notice shall be reasonable
notice. At any such sale, the Collateral may be sold as an entirety or in
separate parts, as Lender may determine. Lender may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by Lender until the
selling price is paid by the purchaser thereof, but Lender shall not incur any
liability in case of the failure of such purchaser to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may again
be sold upon like notice. Lender shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption Borrower hereby
releases. Lender may, however, instead of exercising the power of sale herein
conferred upon it, proceed by a suit or suits at law or in equity to collect all
amounts due upon all or any portion of the Collateral or to foreclose the pledge
and sell all or any portion of the Collateral under a judgment or decree of a
court or courts of competent jurisdiction, or both.


(f)  

proceed against Borrower on the Note or against the Guarantors under the
Guaranty or both; and/or


(g)  

pursue any rights and/or remedies available at law or in equity against Borrower
or the Guarantors or both.


11.3  

Sale of Collateral. Following an Event of Default, Lender may securitize or
otherwise sell the Collateral and Lender shall incur no liability as a result of
such transaction. For the avoidance of doubt, Lender may sell the Collateral as
part of a pool comprised of, all or part of, the Collateral and other mortgage
loans owned by Lender; in such instance, the value of the Collateral shall be
determined on a pro rata basis. Borrower hereby waives any claims it may have
against Lender arising by reason of the fact that the price at which the
Collateral may have been sold at such private sale was less than the price which
might have been obtained at a public sale or was less than the aggregate amount
of the outstanding Advances and the unpaid interest accrued thereon, even if
Lender accepts the first offer received and does not offer the Collateral, or
any part thereof, to more than one offeree.


28


--------------------------------------------------------------------------------

11.4  

No Obligation to Pursue Remedy. Borrower waives any right to require Lender to
(a) proceed against any Person, (b) proceed against or exhaust all or any of the
Collateral or pursue its rights and remedies as against the Collateral in any
particular order, or (c) pursue any other remedy in its power. Lender shall not
be required to take any steps necessary to preserve any rights of Borrower
against holders of mortgages prior in lien to the lien of any Mortgage Loan
included in the Collateral or to preserve rights against prior parties. No
failure on the part of Lender to exercise, and no delay in exercising, any
right, power or remedy provided hereunder, at law or in equity shall operate as
a waiver thereof; nor shall any single or partial exercise by Lender of any
right, power or remedy provided hereunder, at law or in equity preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. Without intending to limit the foregoing, all defenses based on the
statute of limitations are hereby waived by Borrower. The remedies herein
provided are cumulative and are not exclusive of any remedies provided at law or
in equity.


11.5  

Reimbursement of Costs and Expenses. Lender may, but shall not be obligated to,
advance any sums or do any act or thing necessary to uphold and enforce the lien
and priority of, or the security intended to be afforded by, any Pledged
Mortgage Loan, including, without limitation, payment of delinquent taxes or
assessments and insurance premiums. All advances, charges, costs and expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by
Lender in exercising any right, power or remedy conferred by this Agreement, or
in the enforcement hereof, together with interest thereon, at the Default Rate,
from the time of payment until repaid, shall become a part of principal balance
outstanding under the Note.


11.6  

Application of Proceeds. The proceeds of any sale or other enforcement of
Lender’s security interest in all or any part of the Collateral shall be applied
by Lender:


(a)  

first, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to Lender’s agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of Lender in
connection therewith;


(b)  

second, to the payment of any other amounts due (other than principal and
interest) under the Note or this Agreement;


(c)  

third, to the payment of interest accrued and unpaid on the Note;


(d)  

fourth, to the payment of the outstanding principal balance of the Note; and


(e)  

fifth, to the payment to Borrower, or to its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds. If the proceeds of any such sale are insufficient to cover the
costs and expenses of such sale, as aforesaid, and the payment in full of the
Note and all other amounts due hereunder, Borrower shall remain liable for any
deficiency.


11.7  

Right of Set-Off. If Borrower shall default in the payment of the Note, any
interest accrued thereon, or any other sums which may become payable thereunder
or hereunder when due, or in the performance of any of its other obligations or
liabilities under the Note or this Agreement, Lender shall have the right, at
any time, and from time to time, without notice, to set-off and to appropriate
or apply any and all deposits of money or property or any other indebtedness at
any time held or owing by Lender to or for the credit of the account of Borrower
against and on account of the obligations and liabilities of Borrower under the
Note and this Agreement, irrespective of whether or not Lender shall have made
any demand hereunder and whether or not said obligations and liabilities shall
have matured; provided, however, that the aforesaid right to set-off shall not
apply to any deposits of escrow monies being held on behalf of the Mortgagors
under Pledged Mortgage Loans or other third parties.


29


--------------------------------------------------------------------------------

11.8  

Reasonable Assurances. If, at any time during the term of the Agreement, Lender
has reason to believe that Borrower is not conducting its business in accordance
with, or otherwise is not satisfying: (i) all applicable statutes, regulations,
rules, and notices of federal, state, or local governmental agencies or
instrumentalities, all applicable requirements of Investors and Insurers and
prudent industry standards or (ii) all applicable requirements of Lender, as set
forth in this Agreement, then, Lender shall have the right to demand, pursuant
to written notice from Lender to Borrower specifying with particularity the
alleged act, error or omission in question, reasonable assurances from Borrower
that such a belief is in fact unfounded, and any failure of Borrower to provide
to Lender such reasonable assurances in form and substance reasonably
satisfactory to Lender, within the time frame specified in such written notice,
shall itself constitute an Event of Default hereunder, without a further cure
period. Borrower hereby authorizes Lender to take such actions as may be
necessary or appropriate to confirm the continued eligibility of Borrower for
Advances hereunder, including without limitation (i) ordering credit reports and
(ii) contacting Mortgagors, licensing authorities and Investors or Insurers.


ARTICLE 12
INDEMNIFICATION

12.1  

Indemnification. Borrower shall indemnify and hold harmless Lender and any of
its officers, directors, employees and agents and any subsequent holder of the
Note from and against any and all liabilities, obligations, losses, damages,
penalties, judgments, suits, costs, expenses and disbursements of any kind
whatsoever that may be imposed upon, incurred by or asserted against Lender or
such holder in any way relating to or arising out of the Principal Agreements or
any other document referred to therein or any of the transactions contemplated
thereby, except for liabilities, losses and damages solely resulting from the
gross negligence or willful misconduct of Lender.


12.2  

Payment of Taxes. Borrower shall pay and hold Lender and any holder of the Note
harmless from and against any and all present and future stamp, documentary and
other similar taxes with respect to the Collateral, the Principal Agreements and
other documents related thereto and save Lender and any holder of the Note
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.


ARTICLE 13
TERM AND TERMINATION

13.1  

Term. Provided that no Event of Default or Potential Default has occurred and is
continuing, and except as otherwise provided for herein, this Agreement shall
commence on the Effective Date and continue for a term and maturity date as
specified in the Commitment Letter. Following expiration or termination of this
Agreement, all indebtedness due Lender under the Principal Agreements shall be
immediately due and payable without notice to Borrower and without presentment,
demand, protest, notice of protest or dishonor, or other notice of default, and
without formally placing Borrower in default, all of which are hereby expressly
waived by Borrower.


13.2  

Voluntary Termination. Lender may, with or without cause, terminate this
Agreement at any time on not less than sixty (60) days written notice to
Borrower and demand payment of all outstanding Advances and other amounts at
that time (whereupon all such outstanding amounts shall be immediately due and
payable without notice to Borrower and without presentment, demand, protest,
notice of protest or dishonor, or other notice of default, and without formally
placing Borrower in default, all of which are hereby expressly waived by
Borrower). Lender shall not be liable to Borrower for any costs, loss or damages
arising from or relating to a termination by Lender in accordance with this
Section 13.2 or as a result of an Event of Default; provided, however, that
Lender will refund to Borrower a portion of the Commitment Fee equal to the
Commitment Fee multiplied by the fraction of days this Agreement was terminated
prior to its expiration, divided by the total number of days provided for in the
term of this Agreement.


30


--------------------------------------------------------------------------------

13.3  

Extension of Term. Upon mutual agreement of Borrower and Lender, the term of
this Agreement may be extended. Such extension may be made subject to the
recognition of the terms hereunder and to any other such conditions as Lender,
in its sole discretion, may deem necessary or advisable. Under no circumstances
shall such an extension by Lender be interpreted or construed as a forfeiture by
Lender of any of its rights, entitlements or interest created hereunder.
Borrower acknowledges and understands that Lender is under no obligation
whatsoever to extend the term of this Agreement beyond the initial term.


ARTICLE 14
GENERAL

14.1  

Integration. This Agreement, together with the other Principal Agreements, and
all other documents executed pursuant to the terms hereof and thereof,
constitute the entire agreement between the parties with respect to the subject
matter hereof.


14.2  

Amendments. No modification, waiver, amendment, discharge or change of this
Agreement shall be valid unless the same is in writing and signed by the party
against whom the enforcement of such modification, waiver, amendment, discharge
or change is sought.


14.3  

No Waiver. No failure or delay on the part of Borrower or Lender or any holder
of the Note in exercising any right, power or privilege hereunder and no course
of dealing between Borrower and Lender or any holder of the Note shall operate
as a waiver thereof nor shall any single or partial exercise of any right, power
or privilege hereunder or under the Note preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.


14.4  

Remedies Cumulative. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies that Borrower or Lender
of the holder of the Note would otherwise have. No notice or demand on Borrower
in any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Lender or
the holder of the Note to any other or further action in any circumstances
without notice or demand.


14.5  

Assignment. The Principal Agreements may not be assigned by Borrower. The
Principal Agreements, along with Lender’s right, title and interest, including
its security interest, in any or all of the Collateral, may, at any time, be
transferred or assigned, in whole or in part, by Lender, and any transferee or
assignee thereof may enforce the Principal Agreements and such security interest
directly against Borrower. It is anticipated that such an assignment will be
made by Lender, and Borrower hereby irrevocably consents to such assignment. No
notice of such assignment need be given by Lender to Borrower.


14.6  

Successors and Assigns. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


14.7  

Participations. Lender may from time to time sell or otherwise grant
participations in this Agreement and the Note, and the holder of any such
participation, if the participation agreement so provides, (i) shall, with
respect to its participation, be entitled to all of the rights of Lender and
(ii) may exercise any and all rights of setoff or banker’s lien with respect
thereto, in each case as fully as though Borrower were directly indebted to the
holder of such participation in the amount of such participation; provided,
however, that Borrower shall not be required to send or deliver to any of the
participants other than Lender any of the materials or notices required to be
sent or delivered by it under the terms of this Agreement, nor shall it have to
act except in compliance with the instructions of Lender.


31


--------------------------------------------------------------------------------

14.8  

Invalidity. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been included.


14.9  

Additional Instruments. Borrower shall execute and deliver such further
instruments and shall do and perform all matters and things necessary or
expedient to be done or observed for the purpose of effectively creating,
maintaining and preserving the security and benefits intended to be afforded by
this Agreement.


14.10  

Survival. All representations, warranties, covenants and agreements herein
contained on the part of Borrower shall survive the making of any Advance and
the execution of the Note and shall be effective so long as this Agreement is in
effect or there remains any obligation of Borrower hereunder or under the Note
to be paid or performed.


14.11  

Notices. All notices, demands, consents, requests and other communications
required or permitted to be given or made hereunder shall be in writing and
shall be mailed (first class, return receipt requested and postage prepaid) or
delivered in person or by overnight delivery service or by facsimile, addressed
to the respective parties hereto at their respective addresses set forth below
or, as to any such party, at such other address as may be designated by it in a
notice to the other:


If to Borrower:   That address set forth in the Commitment Letter


If to Lender:       Countrywide Warehouse Lending
8511 Fallbrook Avenue Mail Stop:WH-51F
West Hills, California 91304
Facsimile No: (818) 316-8841


   

All notices shall be conclusively deemed to have been properly given or made
when duly delivered, if delivered in person or by overnight delivery service, or
on the third (3rd) Business Day after being deposited in the mail, if mailed in
accordance herewith, or upon transmission by the receiving party of a facsimile
confirming receipt, if delivered by facsimile.


14.12  

Personal Identification Number. Borrower shall adopt a Personal Identification
Number or PIN to be entered into the computer system in connection with all
documents transmitted from Borrower to Lender electronically. Further, any
document required to be signed by Borrower may be signed by handwritten
signature or transmitted electronically in conjunction with the PIN, except any
written notification designating or changing the PIN and those documents
required to be delivered pursuant to Section 7.1(a) above, which must be signed
by hand. Borrower shall provide Lender with written notification of its PIN and
any changes thereto; provided, however, that any change to the PIN may not
become effective for twenty four (24) hours following Lender’s confirmation of
receipt of such notice by Borrower. Borrower and Lender agree that transmitting
a document in conjunction with the PIN shall have the same force and effect as a
handwritten signature and shall be sufficient to verify that Borrower originated
such document. Borrower shall employ security procedures to ensure that all
transmissions of documents accompanied by the PIN are authorized, authentic,
reliable and complete and shall promptly notify Lender if Borrower discovers the
PIN has been improperly disclosed to any Person. Notwithstanding the foregoing
or any other breach of security, Lender shall be entitled to rely upon the PIN
of Borrower until such time as (a) Borrower provides Lender with written
instructions to the contrary and (b) Lender has sufficient time to notify the
appropriate employees and modify its computerized systems.


32


--------------------------------------------------------------------------------

14.13  

Governing Law. This Agreement and the rights and obligations of the parties
under the Principal Agreements shall be construed in accordance with and
governed by the laws of the State of California, without regard to principles of
conflicts of laws.


14.14  

Agreement to Arbitrate Claims. Upon written request by either party that is
submitted according to the applicable rules for arbitration, any claim, demand
or cause of action, which arises out of or is related to this Agreement,
(collectively “Claims”), shall be resolved by binding arbitration in the County
of Los Angeles, California, in accordance with (i) the Federal Arbitration Act;
(ii) the Code of Procedure (“Code”) of the National Arbitration Forum (“NAF”)
and (iii) this Agreement, which shall control any inconsistency between it and
the Code. Notwithstanding the foregoing, claims for injunctive or other relief
for intellectual property violations, unfair competition and/or the use or
unauthorized disclosure of trade secrets, inventions or other confidential
information, shall be excluded from this agreement to arbitrate (“Excluded
Claims”). The NAF shall provide each party a list of arbitrators and each party
shall have the right to strike one name. The number of arbitrators on the list
will be the number of parties plus one. The decision of an arbitrator on any
Claims submitted to arbitration shall follow applicable substantive law and be
in writing setting forth the findings of fact and law and the reasons supporting
the decision. Such decision shall be final and binding upon the parties, subject
to the right of appeal described below. Judgment upon any arbitration award may
be entered in any court having jurisdiction. The arbitrator has exclusive
authority to resolve any dispute relating to the applicability or enforceability
of this Agreement, including the provisions of this section. Either party shall
have the right to appeal to the appropriate court any errors of law in the
decision rendered by the arbitrator. After a demand for arbitration is made,
each party may conduct a limited number of depositions (including the production
of documents) by mutual agreement or as permitted by the arbitrator. In the
event of any lawsuit or other proceeding relating to an Excluded Claim, both
parties agree to submit to jurisdiction in California and further agree that any
cause of action relating to an Excluded Claim shall be brought in the state or
federal courts in the County of Los Angeles, California.


14.15  

Counterparts. This Agreement may be executed in any number of counterparts by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.


14.16  

Headings. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning or interpretation of any
provisions hereof.


[Signature Page to Follow]

33


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

 

AAMES CAPITAL CORPORATION

                 

By: ____________________________

Name: __________________________

Title: ___________________________

           

AAMES FUNDING CORPORATION

                 

By: ____________________________

Name: __________________________

Title: ___________________________

           

LENDER: COUNTRYWIDE WAREHOUSE LENDING

                 

By: ____________________________

Name: __________________________

Title: ___________________________

34


--------------------------------------------------------------------------------


EXHIBIT A

GLOSSARY OF DEFINED TERMS

   

Acceleration Event:      Any of the conditions or events set forth in Section
4.2.


   

Acknowledgement of Confidentiality of Password Agreement:      That certain
Acknowledgement of Confidentiality of Password Agreement attached hereto as
Exhibit S.


   

Advance:      A disbursement by Lender under this Agreement, which shall be a
Tranche F Advance, Tranche G Advance, Tranche I Advance or Tranche J Advance.


   

Advance Date:      The date on which an Advance is funded.


   

Advance Request Deadline:      That time, as set forth in the Commitment Letter,
by which Borrower must submit to Lender certain documents in order to obtain an
Advance.


 

Affiliate:      With respect to any specified entity, any other entity
controlling or controlled by or under common control with such specified entity.
For the purposes of this definition, “control” when used with respect to a
specified entity means the power to direct the management and policies of such
entity, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” having meanings correlative to the foregoing.


   

Agency:     FNMA or FHLMC. Aggregate


   

Credit Limit:      The maximum aggregate principal amount of Advances that may
be outstanding at any one time, as set forth in the Commitment Letter.


   

Amendment to Revolving Credit and Security Agreement - Cashier Checks and
Funding Drafts:       If required by Lender, that certain Amendment to Revolving
Credit and Security Agreement - Cashier Checks and Funding Drafts attached
hereto as Exhibit R.


   

Applicable Rate:      With respect to any date of determination, the daily rate
per annum (rounded up to three (3) decimal places) for one-month U.S. dollar
denominated deposits as offered to prime banks in the London interbank market
(“One-Month LIBOR”) as published on Bloomberg or in the Wall Street Journal. It
is understood that the Applicable Rate with respect to Advances shall be
initially set to the then current One-Month LIBOR in effect on the date the
Advance is funded and shall thereafter be adjusted on a daily basis to the then
current One-Month LIBOR for each day that the Advance remains outstanding.


   

Approved Payee:      A Closing Agent or warehouse lender approved by Lender in
accordance with Section 3.7.


   

Assignment:      A duly executed assignment to Lender in recordable form of a
Pledged Mortgage Loan, of the indebtedness secured thereby and of all documents
and rights related to such Pledged Mortgage Loan.


   

Assignment of Closing Protection Letter:      An assignment assigning and
subrogating Lender to all of Borrower’s rights in a Closing Protection Letter,
substantially in the form of Exhibit K hereto.


   

Bailee Agreement:      A bailee agreement substantially in the form of Exhibit F
hereto or in such other form and substance acceptable to Lender.


   

Bankruptcy Code:      Title 11 of the United States Code, now or hereafter in
effect, or any successor thereto.


A-1


--------------------------------------------------------------------------------

   

Breakage Fee:      A fee equal to twenty-five dollars ($25.00), which is in
addition to the File Fee, payable by Borrower if Borrower fails to borrow an
Advance after Borrower has submitted a Collateral Data Record in connection with
such borrowing.


   

Business Day:      Any day, excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of California.


   

Cash Equivalents:      Any (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
Eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of any commercial bank having
capital, surplus and retained earnings in excess of $70,000,000, (c) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or p-1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) days after the day of acquisition, (e)
securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market, mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or (h) available borrowing capacity on unencumbered assets that
could be drawn against (taking into account required haircuts) under committed
warehouse or working capital facilities, on a consolidated basis any on any
given day.


   

Closed-End Second Lien Mortgage Loan:      A second lien mortgage loan for a
fixed amount drawn at closing and underwritten in accordance with Borrower’s
underwriting guidelines for second lien mortgages, as same have been approved by
Lender.


   

Closing Agent: The Person designated by Borrower and approved by Lender in
accordance with Section 3.7 to receive Advances from Lender, for the account of
Borrower, for the purpose of funding a Mortgage Loan.


   

Closing Protection Letter: A document issued by a title insurance company to
Borrower and/or Lender and relied upon by Lender to provide closing protection
for one or more mortgage loan closings and to insure Borrower and/or Lender,
without limitation, against embezzlement by the Closing Agent and loss or damage
resulting from the failure of the Closing Agent to comply with all applicable
closing instructions.Collateral: Collateral shall mean and include all now
existing and hereafter arising right, title and interest of Borrower in, under
and to the following:


(a)  

all Mortgage Loans, now owned and hereafter acquired, including all Mortgage
Notes and Mortgages evidencing such Mortgage Loans and the related Collateral
Documents, for which an Advance has been made by Lender hereunder and not repaid
in full and all Mortgage Loans, including all Mortgage Notes and Mortgages
evidencing such Mortgage Loans and the related Collateral Documents, which, from
time to time, are delivered, or caused to be delivered, to Lender (including
delivery to a custodian or other third party on behalf of Lender) as additional
security for the payment of the Note and for the performance of all of
Borrower’s obligations hereunder;


A-2


--------------------------------------------------------------------------------

(b)  

all Mortgage-Backed Securities, now owned or hereafter acquired by Borrower,
that are supported by any Mortgage Loan constituting Collateral hereunder, all
right to the payment of monies in non-cash distributions on account thereof and
all new, substituted and additional securities at any time issued with respect
thereto;


(c)  

all rights of Borrower under all Purchase Commitments, now existing and
hereafter arising, covering any part of the Collateral, all rights to deliver
such Mortgage Loans and Mortgage-Backed Securities to permanent investors and
other purchasers pursuant thereto and all proceeds resulting from the
disposition of such Collateral thereto;


(d)  

all now existing and hereafter established accounts maintained with
broker-dealers by Borrower for the purpose of carrying out transactions under
Purchase Commitments relating to any part of the Collateral;


(e)  

all now existing and hereafter arising rights of Borrower to service, administer
and/or collect on the Mortgage Loans included as Collateral hereunder and any
and all rights to the payment of monies on account thereof;


(f)  

all now existing and hereafter arising accounts, contract rights and general
intangibles constituting or relating to any of the Collateral;


(g)  

all mortgage insurance and all commitments issued by Insurers to insure or
guaranty any Mortgage Loans included as Collateral, including, without
limitation, the right to receive all insurance proceeds and condemnation awards
that may be payable in respect of the premises encumbered by any Mortgage; and
all other documents or instruments delivered to Lender in respect of the
Mortgage Loans included as Collateral;


(h)  

All documents, files, surveys, certificates, correspondence, appraisals,
computer programs, tapes, discs, cards, accounting records and other information
and data of Borrower relating to Mortgage Loans included as Collateral;


(i)  

All rights, but not any obligations or liabilities, of Borrower with respect to
the Investors;


(j)  

All property of Borrower, in any form or capacity now or at any time hereafter
in the possession or control of Lender, including, without limitation, all
deposit accounts and any funds at any time held therein, into which Proceeds of
the foregoing Collateral are at any time deposited;


(k)  

All products and Proceeds of the foregoing Collateral; and


(l)  

Any funds of Borrower at any time deposited or held in the Over/Under Account.


   

Collateral Data Record:      A document, in the form attached hereto as Exhibit
D, completed by Borrower and submitted to Lender.


   

Collateral Documents:      With respect to each Pledged Mortgage Loan


(a)  

the original Mortgage Note evidencing the Mortgage Loan, endorsed by Borrower in
blank, with a complete chain from the originator to Borrower;


(b)  

an original assignment in blank, executed by Borrower, for the Mortgage securing
the Mortgage Note, in recordable form but unrecorded, with a complete chain of
intervening assignments from the originator to Borrower;


(c)  

a certified or true copy of the Mortgage securing the Mortgage Note bearing
evidence of the recordation of such Mortgage with the appropriate governmental
authority, or if such recording information is unavailable because the document
has not yet come back from the recording office, then a copy of evidence that
such original Mortgage was sent out for recording by a Closing Agent; and


A-3


--------------------------------------------------------------------------------

(d)  

an original or copy of the title insurance policy insuring the first lien or
second lien position of the Mortgage, as applicable, in at least the original
principal amount of the related Mortgage Note and containing only those
exceptions permitted by the Purchase Commitment or an unconditional commitment
to issue such a title insurance policy.


   

Collateral Value:      With respect to each Pledged Mortgage Loan for any date
of determination, an amount equal to the following, as applicable, as same may
be reduced in accordance with Section 4.3:


(a)  

if the Mortgage Loan has Standard Status, the product of the Mortgage Loan Value
and:


(i)  

if the Mortgage Loan is a Subprime Mortgage Loan (1st mortgages, maximum loan
amount of $600,000 for a 1st mortgage), the Tranche F Advance Rate;


(ii)  

if the Mortgage Loan is a Closed-End Second Lien Mortgage Loan, the Tranche G
Advance Rate;


(iii)  

if the Mortgage Loan is a Subprime Mortgage Loan (1st or 2nd mortgages), the
Tranche I Advance Rate; or


(iv)  

if the Mortgage Loan is a Nonperforming/Subperforming Mortgage Loan, the Tranche
J Advance Rate.


(b)  

if the Mortgage Loan is a Noncompliant Mortgage Loan, the product of the
Mortgage Loan Value and the Tranche J Advance Rate; or


(c)  

if the Mortgage Loan is a Defective Mortgage Loan, zero.


   

For purposes of the foregoing, “Mortgage Loan Value” shall mean the lesser of
(i) the outstanding principal balance of the Mortgage Loan; (ii) the committed
purchase price of the Mortgage Loan, as evidenced by the related Purchase
Commitment; and (iii) the fair market value of the Mortgage Loan, as determined
by Lender in its sole but reasonable discretion.


   

Commitment Fee:      The non-refundable, annual commitment fee, as set forth in
the Commitment Letter.


   

Commitment Letter:      The document executed by Lender and Borrower,
referencing this Agreement and setting forth the specifics of terms and
provisions hereof with respect to the Advances.


   

Commitment Requirements:      Those terms and conditions, as set forth in the
Commitment Letter, applicable to a specific type of Mortgage Loan.


   

Contingent Obligations:      Any obligation of Borrower arising from an existing
condition or situation that involves uncertainty as to outcome and that will be
resolved by the occurrence or nonoccurrence of some future event, including,
without limitation, any obligation guaranteeing or intended to guarantee any
Debt, leases, dividends or other obligations of any other Person in any manner,
whether directly or indirectly; provided; however, that endorsements of
instruments for deposit or collection in the ordinary course of business shall
not be included. With respect to guarantees, the amount of the Contingent
Obligation shall be equal to the stated or determinable amount of the primary
obligation in respect of the guarantee or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined by
Lender.


A-4


--------------------------------------------------------------------------------

   

Credit Application:      The credit application or “Lender Application Profile,”
including all supporting documentation, submitted by Borrower to Lender with
respect to this Agreement.


   

Custodian:      Deutsche Bank National Trust Company, or such other custodian
selected by Lender in its sole discretion.


   

Debt:      The debt of Borrower consisting of, without duplication: (a)
indebtedness for borrowed money, including principal, interest, fees and other
charges; (b) obligations evidenced by bonds, debentures, notes or other similar
instruments; (c) obligations to pay the deferred purchase price of property or
services; (d) obligations as lessee under leases that shall have been or should
be in accordance with GAAP, recorded as capital leases; (e) obligations secured
by any lien upon property or assets owned by Borrower, even though Borrower has
not assumed or become liable for payment of such obligations; (f) obligations in
connection with any letter of credit issued for the account of Borrower; (g)
obligations under direct or indirect guarantees in respect of and obligations,
contingent or otherwise, to purchase or otherwise acquire, or otherwise assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to above; and (h) all Contingent Obligations which are
considered debt in accordance with GAAP.


   

Default Rate:      The maximum nonusurious interest rate, if any, that at any
time, or from time to time, may be contracted for, taken, reserved, charged or
received under the laws of the United States and the State of California.


   

Defective Loan Fee:      A fee equal to five hundred dollars ($500) payable by
Borrower for each Pledged Mortgage Loan that is or becomes a Defective Mortgage
Loan.Defective Mortgage Loan: A Pledged Mortgage Loan:


(a)  

that has been pledged as Collateral for longer than the Tranche J Maximum Dwell
Time or is ineligible to be a Noncompliant Mortgage Loan because the aggregate
original Collateral Value of other Pledged Mortgage Loans that are deemed to be
Noncompliant Mortgage Loans is equal to or greater than the Tranche J Sublimit,
and shall not have been remedied within three (3) Business Days after receipt of
notice from Lender to do so;


(b)  

that is the subject of fraud by any Person involved in the origination of such
Mortgage Loan and such fraud shall not have been remedied within three (3)
Business Days after receipt of notice from Lender to do so;


(c)  

where the related Mortgaged Property is the subject of material damage or waste
and such damage or waste shall not have been remedied within three (3) Business
Days after receipt of notice from Lender to do so;


(d)  

in connection with which any other breach of a warranty or representation set
forth in Section 8.2 occurs and remains uncured for a period of ten (10)
calendar days;


(e)  

in connection with which a default occurs under the Pledged Mortgage Loan and
remains uncured for a period of ten (10) calendar days; or


(f)  

where the related Mortgagor fails to make the first payment due under the
Mortgage Note on or before the next scheduled payment due date and such default
shall not have been remedied within three (3) Business Days after receipt of
notice from Lender to do so; provided, however, that with respect to any
Nonperforming/Subperforming Mortgage Loan where specific payment conditions have
been set forth in the Commitment Letter, such Nonperforming/Subperforming
Mortgage Loan shall only be deemed a Defective Mortgage Loan for failure of the
Mortgagor to make payment if such failure constitutes a breach of the such
specific payment conditions.


A-5


--------------------------------------------------------------------------------

   

Document Deposit Fee:      A fee of one dollar ($1.00) payable by Borrower for
each Collateral Document delivered to Lender after the initial delivery date of
the related Mortgage Loan File.


   

Dry Mortgage Loan:      A Mortgage Loan for which Lender or its custodian has
possession of the related Collateral Documents, in a form and condition
acceptable to Lender, prior to the funding of the Advance against which such
Mortgage Loan is pledged or a Wet Mortgage Loan for which Lender or its
Custodian has received the related Collateral Documents.


 

Effective Date:      That effective date set forth in the Commitment Letter.


   

Electronic Tracking Agreement - Warehouse Lender:     That certain Electronic
Tracking Agreement -Warehouse Lender attached hereto as Exhibit T.


   

ERISA:      The Employee Retirement Income Security Act of 1974, as amended from
time to time and any successor statute.


   

Executive Management:      Chairman of the board of directors, chief executive
officer, president, and chief financial officer.


   

Event of Default:      Any of the conditions or events set forth in Section
11.1.


   

FHA:     The Federal Housing Administration of the United States Department of
Housing and Urban Development and any successor thereto.


   

FHLMC:     The Federal Home Loan Mortgage Corporation and any successor thereto.


   

File Fee:      A fee, as set forth in the Commitment Letter, per each Mortgage
Loan that is proposed to secure an Advance, payable upon submission of the
related Collateral Data Record whether or not the Advance is actually made.


   

FNMA:      The Federal National Mortgage Association and any successor thereto.


   

GAAP:      Generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
and that are applicable to the circumstances as of the date of determination.


   

GNMA:      Government National Mortgage Association or any successor thereto.


   

Guarantee:     A guarantee signed by the Guarantors, in the forms attached
hereto as Exhibit C.


   

Guarantor:      Aames Financial Corporation.


   

Handbook:      The lending guide prepared by Lender, as same may be amended from
time to time.


A-6


--------------------------------------------------------------------------------

   

Haircut:      With respect to each Advance, an amount equal to the difference
between the amount Borrower has requested Lender to send to the Approved Payee
and the Collateral Value of the Mortgage Loan pledged


   

HUD:      The United States Department of Housing and Urban Development or any
successor thereto.


   

Insolvency Event:      The occurrence of any of the following events:


(a)  

&such Person shall become insolvent or generally fail to pay, or admit in
writing its inability to pay, its debts as they become due, or shall voluntarily
commence any proceeding or file any petition under any bankruptcy, insolvency or
similar law or seeking dissolution, liquidation or reorganization or the
appointment of a receiver, trustee, custodian, conservator or liquidator for
itself or a substantial portion of its property, assets or business or to effect
a plan or other arrangement with its creditors, or shall file any answer
admitting the jurisdiction of the court and the material allegations of an
involuntary petition filed against it in any bankruptcy, insolvency or similar
proceeding, or shall be adjudicated bankrupt, or shall make a general assignment
for the benefit of creditors, or such Person, or a substantial part of its
property, assets or business, shall be subject to, consent to or acquiesce in
the appointment of a receiver, trustee, custodian, conservator or liquidator for
itself or a substantial property, assets or business;


(b)  

corporate action shall be taken by such Person for the purpose of effectuating
any of the foregoing;


(c)  

an order for relief shall be entered in a case under the Bankruptcy Code in
which such Person is a debtor; or


(d)  

involuntary proceedings or an involuntary petition shall be commenced or filed
against such Person under any bankruptcy, insolvency or similar law or seeking
the dissolution, liquidation or reorganization of such Person or the appointment
of a receiver, trustee, custodian, conservator or liquidator for such Person or
of a substantial part of the property, assets or business of such Person, or any
writ, order, judgment, warrant of attachment, execution or similar process shall
be issued or levied against a substantial part of the property, assets or
business of such Person, and such proceeding or petition shall not be dismissed,
or such execution or similar process shall not be released, vacated or fully
bonded, within sixty (60) days after commencement, filing or levy, as the case
may be.


   

Insurer:      A private mortgage insurer, which is acceptable to Lender in its
sole discretion. Intercreditor Agreement: An agreement acceptable to Lender,
which may be substantially in the form of Exhibit M hereto.


   

Investor:      FNMA, FHLMC, GNMA or a financially responsible private
institution, which is deemed acceptable by Lender in its reasonable discretion,
which purchases Mortgage Loans from Borrower from time to time.


   

Irrevocable Closing Instructions:      Closing instructions, including wire
instructions, in the form of Exhibit G issued in connection with funds disbursed
for the funding of a Wet Mortgage Loan.


   

Margin:      With respect to each Advance, the annual rate of interest set forth
in the Commitment Letter, that shall be added to the Applicable Rate to
determine the annual rate of interest for such Advance.


A-7


--------------------------------------------------------------------------------

   

Maturity Date: The date on which an Advance shall be paid in full, as set forth
in the confirmation delivered to Borrower in accordance with Section 3.2.


   

Maximum Dwell Time:      With respect to Tranches A through I, the maximum
number of days a Pledged Mortgage Loan can be pledged as Collateral against an
Advance before such Pledged Mortgage Loan may be deemed to be a Noncompliant
Mortgage Loan and with respect to Tranche J, the maximum number of days that a
Pledged Mortgage Loan can be deemed to be a Noncompliant Mortgage Loan, all as
set forth in the Commitment Letter.


   

Maximum Individual Closing Agent Dry Loan Limit:      The maximum aggregate
amount of Pledged Mortgage Loans (including Wet Mortgage Loans) which may be
outstanding at any given time with respect to any Closing Agent for which the
Closing Protection Letter requirements of Section 3.7(a)(i) have been waived by
Lender, as set forth in the Commitment Letter.


   

Maximum Individual Closing Agent Wet Loan Limit:      The maximum aggregate
amount of Wet Mortgage Loans which may be outstanding at any given time with
respect to any Closing Agent for which the Closing Protection Letter
requirements of Section 3.7(a)(i) have been waived by Lender, as set forth in
the Commitment Letter.


   

Maximum Loan Amount:      The maximum permitted original principal balance of a
Pledged Mortgage Loan, as set forth in the Commitment Letter. Mortgage: A
first-lien or second-lien mortgage, deed of trust, security deed or similar
instrument on improved real property.


   

Mortgage-Backed Securities:      Any security, including, without limitation, a
participation certificate, that is (a) guaranteed by GNMA that represents an
interest in a pool of mortgages, deeds of trusts or other instruments creating a
lien on real property; (b) issued by FNMA or FHLMC that represents interests in
such a pool; or (c) privately placed and represents undivided interests in or
otherwise supported by such a pool.


   

Mortgaged Property:      The real property securing repayment of the debt
evidenced by a Mortgage Note.


   

Mortgage Loan:      A Subprime Mortgage Loan, Closed-End Second Lien Mortgage
Loan or Nonperforming/Subperforming Mortgage Loan, which Mortgage Loan may be
either a Dry Mortgage Loan or a Wet Mortgage Loan.


   

Mortgage Note:      A promissory note secured by a Mortgage and evidencing a
Mortgage Loan. Mortgagor: The obligor of a Mortgage Loan.


   

Noncompliant Mortgage Loan:      As of any date of determination, a Pledged
Mortgage Loan that has been:


(a)  

pledged as Collateral for more than the Maximum Dwell Time permitted, given the
type of Collateral, but less than the Maximum Dwell Time for Tranche J;


(b)  

after being committed for sale to an Investor, such Pledged Mortgage Loan is
rejected by the Investor for any reason; or


(c)  

determined to be ineligible for sale as a Mortgage Loan of the type originally
stipulated.


A-8


--------------------------------------------------------------------------------

   

Noncompliant Mortgage Loan Fee:      A one-time fee, as set forth in the
Commitment Letter, payable by Borrower for each Pledged Mortgage Loan that is
deemed to be a Noncompliant Mortgage Loan.


   

Nonperforming/Subperforming Mortgage Loan:      A first or second lien mortgage
loan that when originated Nonperforming/Subperforming Mortgage Loan) has a
history of late payments during the past twelve months (the exact number
permitted late payment to be determined by Lender in its sole discretion) or is
currently past due more than thirty (30) days.


   

Note:     The promissory note delivered by Borrower to Lender, substantially in
the form of Exhibit B hereto, and all renewals, extensions, increases,
modifications and rearrangements thereof.


   

Over/Under Account:      That account maintained by Lender, as described in
Section 3.5.


   

Person:      Includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
governments and agencies and political subdivisions thereof.


   

Personal Identification Number or PIN:      An electronic identification number,
unique to Borrower, consisting of any combination of symbols, codes, letters or
numerals.


   

Plan:     Any multiemployer plan or single-employer plan as defined in section
4001 of ERISA, that is maintained and contributed to by (or to which there is an
obligation to contribute of), or at any time during the five (5) calendar years
preceding the date of this Agreement was maintained or contributed to by (or to
which there is an obligation to contribute of), Borrower or by a subsidiary of
Borrower or an ERISA Affiliate.


      

Pledged Mortgage Loan:      A Mortgage Loan that has been pledged as Collateral
for an Advance hereunder and not released to an Investor or Borrower pursuant to
Section 6.5.Power of Attorney: That certain power of attorney attached hereto as
Exhibit N.


   

Principal Agreements:      This Agreement, the Commitment Letter, the Note, the
Guarantee(s) and all other documents and instruments evidencing or securing the
Advances, as same may from time to time be supplemented, modified or amended.


   

Proceeds:      Whatever is receivable or received when Collateral or proceeds is
sold, collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes, without limitation, all rights to
payment, including return premiums, with respect to any insurance relating
thereto.


   

Purchase Advice:      In connection with each wire transfer to be made to Lender
by Borrower or an Investor, a written or electronic notification setting forth
(a) the loan number assigned by Lender or last name of the Mortgagor for each
Mortgage Loan that secures an Advance in connection with which a payment is
being made; (b) the amount of the wire transfer to be applied to the Advance
secured by each such Mortgage Loan; and (c) the total amount of the wire.


   

Purchase Commitment:      A trade ticket or other written commitment, in form
and substance satisfactory to Lender, issued in favor of Borrower by an Investor
pursuant to which that Investor commits to purchase one or more Pledged Mortgage
Loans, along with the related correspondent or whole loan purchase agreement by
and between Borrower and the Investor, in form and substance satisfactory to
Lender, governing the terms and conditions of any such purchases.


A-9


--------------------------------------------------------------------------------

   

Qualifying Investor:      A proposed purchaser of a Pledged Mortgage Loan that
meets certain investor requirements set forth by Lender, as may be amended from
time to time.


   

Reportable Event:      An event described in Section 4043(b) of ERISA with
respect to a Plan as to which the thirty (30) days notice requirement has not
been waived by the Pension Benefit Guaranty Corporation.


   

Settlement Date:      With respect to each Advance, the date on which Borrower
or the Investor, on behalf of Borrower, pays all amounts due in connection with
the purchase of the Pledged Mortgage Loan, as set forth in the related Purchase
Commitment.


   

Shipping Fee:      That fee, as set forth in the Commitment Letter, payable by
Borrower to Lender for each Mortgage Loan File, or portion thereof, Lender
delivers to Borrower, an Investor or other designee.


   

Standard Status:      As of any date of determination, the Pledged Mortgage Loan
has been pledged as Collateral for less than the Maximum Dwell Time and is not a
Noncompliant Mortgage Loan or a Defective Mortgage Loan.


   

Subordinated Debt:      Debt of Borrower that has been subordinated as provided
in Section 7.1(a)(xii) or as otherwise approved by Lender.


   

Subprime Mortgage Loan:      A first lien mortgage loan underwritten in
accordance with Borrower’s underwriting guidelines for subprime mortgage loans,
as same have been approved by Lender.


   

Tangible Net Worth:      With respect to any Person at any date, the excess of
the total assets over total liabilities of such Person on such date, each to be
determined in accordance with GAAP consistent with those applied in the
preparation of Borrower’s financial statements less the sum of the following
(without duplication): (a) the book value of all investments in non-consolidated
subsidiaries, and (b) any other assets of Borrower and consolidated subsidiaries
that would be treated as intangibles under GAAP including, without limitation,
good will, research and development costs, trademarks, trade names, copyrights,
patents, rights to refunds and indemnification and unamortized debt discount and
expenses; provided further that, to the extent not already excluded, there shall
be excluded from Tangible Net Worth, those assets of any Person which, if such
Person were a HUD mortgagee, would be deemed by HUD to be non-acceptable in
calculating adjusted net worth in accordance with its requirements in effect as
of such date, as such requirements appear in the “Audit Guide for Use by
Independent Public Accountants in Audits of HUD-Approved Nonsupervised
Mortgagees, Loan Correspondents and Coinsuring Mortgagees” or any successor or
replacement audit guide published by HUD; provided, that residual securities
issued by such Person or its Subsidiaries shall not be treated as intangibles
for purposes of this definition. Notwithstanding the foregoing, servicing rights
shall be included in the calculation of total assets.


   

Total Liabilities:      The total liabilities of any Person on any given date of
determination, to be determined in accordance with GAAP consistent with those
applied in the preparation of the Person’s financial statements, as set forth in
the Commitment Letter. For the purposes of this definition, Total Liabilities
shall exclude trade accounts payable (other than for borrowed money) arising,
and accrued expenses incurred, in the ordinary course of business so long as
such trade accounts payable are payable within 90 days of the date the
respective goods are delivered or the respective services are rendered.


A-10


--------------------------------------------------------------------------------

   

Tranche F Advance, Tranche G Advance, Tranche I Advance and Tranche J
Advance:      A disbursement by Lender under this Agreement that that is secured
by the corresponding type of Mortgage Loan set forth in Section 2.3(a).


   

Tranche F Advance Rate, Tranche G Advance Rate, Tranche I Advance Rate and
Tranche J Advance Rate:      With respect to each type of Advance, the
corresponding advance rate set forth in the Commitment Letter.


   

Tranche F Margin, Tranche G Margin, Tranche I Margin and Tranche J Margin:     
With respect to each type of Advance, the corresponding annual rate of interest
set forth in the Commitment Letter that shall be added to the Applicable Rate to
determine the annual rate of interest for such Advance.


   

Tranche F Sublimit, Tranche G Sublimit, Tranche I Sublimit and Tranche J
Sublimit:      With respect to each type of Advance, the aggregate amount of
credit at any time outstanding agreed to be made available by Lender to
Borrower, as set forth in the Commitment Letter.


   

Tranche Sublimit:      Tranche F Sublimit, Tranche G Sublimit, Tranche I
Sublimit or Tranche J Sublimit.


   

Trust Receipt:      A trust receipt substantially in the form of Exhibit O
hereto.


   

Underwriter Approval:      Written evidence, in form and substance acceptable to
Lender, that a Pledged Mortgage Loan has been underwritten to the satisfaction
of the Investor issuing the applicable Purchase Commitment.


   

Unused Facility Fee:      A fee, as set forth in the Commitment Letter, payable
by Borrower quarterly in arrears based upon the unused portion of the Aggregate
Credit Limit; provided, however, that no fee shall be due if the average
difference between the Aggregate Credit Limit and actual outstanding principal
amount of all Advances, calculated on a daily basis, during such quarter is less
than that percent of the Aggregate Credit Limit set forth in the Commitment
Letter.


   

VA:      The Department of Veterans Affairs and any successor thereto.


   

Warehouse Credit:      The aggregate amount of credit, committed and
uncommitted, available to Borrower through warehouse lines of credit, repurchase
facilities or similar mortgage finance arrangements.


   

Warehouse Debt:      The aggregate amount of outstanding balance by Borrower
warehouse lines of credit, repurchase facilities or similar mortgage finance
arrangements.


   

Wet Deficiency Fee:      A fee, as set forth in the Commitment Letter, payable
by Borrower for each calendar day that Borrower fails to deliver to Lender or
its Custodian the Collateral Documents relating to any Wet Mortgage Loan pledged
as Collateral following expiration of the Wet Mortgage Loans Maximum Dwell Time.


   

Wet Mortgage Loan:      A mortgage loan as to which Lender makes an Advance to
Borrower by delivering funds to the applicable Closing Agent prior to receipt by
Lender or its Custodian of the related Collateral Documents; provided, however,
that Borrower has agreed to deliver to Lender such Collateral Documents in
accordance with Section 3.3(b).


   

Wet Mortgage Loans Maximum Dwell Time:      That period of time, as set forth in
the Commitment Letter, by which Borrower must deliver to Lender or its designee
the Collateral Documents for a Wet Mortgage Loan.


A-11


--------------------------------------------------------------------------------

   

Wet Mortgage Loans Sublimit:      The maximum aggregate principal amount of
Advances that may be secured by Wet Mortgage Loans at any time, as set forth in
the Commitment Letter.


   

Wire Transfer Fee:      That fee, as set forth in the Commitment Letter, payable
by Borrower for each disbursement by wire transfer made to Borrower or its
Approved Payee or received by Lender from Borrower or its Investor or otherwise
related to an Advance.


        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

A-12


--------------------------------------------------------------------------------

EXHIBIT B

NOTE

$200,000,000; June 26, 2003


FOR VALUE RECEIVED, the undersigned AAMES CAPITAL CORPORATION AND AAMES FUNDING
CORPORATION (“Maker”) hereby unconditionally promises to pay to the order of
Countrywide Warehouse Lending (“Payee”) at 4500 Park Granada, Calabasas,
California 91302 or such other address as may be given to Maker by Payee, the
principal sum of $200,000,000, or so much thereof as may be advanced and
outstanding hereunder, in lawful money of the United States of America, together
with interest on the unpaid principal balance from day-to-day remaining at the
rate provided in that certain Revolving Credit and Security Agreement and
Commitment Letter executed of even date herewith by and between Maker and Payee
(collectively and as amended from time to time, the “Agreement”). Payments of
principal and interest on this Note shall be due and payable in accordance with
the terms set forth in the Agreement, but if not sooner paid, all principal and
interest on this Note shall be due and payable on the expiration or termination
of the Agreement. All payments made hereon shall be applied in accordance with
the Agreement.

This Note has been executed and delivered pursuant to, and is subject to the
terms and provisions of, the Agreement. All capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Agreement. The holder of this Note shall be entitled to the benefits provided
for in the Agreement. Reference is made to the Agreement for certain provisions
pertaining to (a) the obligation of Payee to advance funds hereunder; (b) the
events upon which the maturity of this Note may be accelerated or shall
automatically be accelerated; (c) the requirement that certain payments of
principal be made hereunder upon the occurrence of certain events; (d) Maker’s
right to make prepayments of principal hereunder; and (e) late payment premiums.

Maker and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
demand or payment, presentment, protest, notice of protest and non-payment or
other notice of default, notice of acceleration and notice of intention to
accelerate, and agree that their liability under this Note shall not be affected
by any renewal or extension in the time of payment hereof, or any indulgences,
or by any release or change in any security for the payment of this Note, and
hereby consent to any and all renewals, extensions, indulgences, releases or
changes, regardless of the number of such renewals, extensions, indulgences,
releases or changes.

This Note shall be governed by and construed in accordance with the laws of the
State of California without regard to the principles of conflicts of laws.

If this Note is placed in the hands of an attorney for collection, or is
collected through any legal proceedings at law or in equity or in bankruptcy,
receivership or other court proceedings, Maker promises to pay all costs and
expenses of collection including, but not limited to, court costs and the
reasonable attorneys’ fees of the holder hereof.

Maker:

AAMES CAPITAL CORPORATION AAMES FUNDING CORPORATION                   By:
____________________________ By: ____________________________ Name:
__________________________ Name: __________________________ Title:
___________________________   Title: ___________________________




--------------------------------------------------------------------------------


EXHIBIT C


(IF APPLICABLE, ATTACHED)

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------

[img1.jpg] [img2.jpg]

 


--------------------------------------------------------------------------------


EXHIBIT E

OTHER MORTGAGE LOAN DOCUMENTS

(1)  

the original recorded Mortgage, if not included in the Collateral Documents;


(2)  

the original policy of mortgagee’s title insurance or unexpired commitment for a
policy of mortgagee’s title insurance, if not included in the Collateral
Documents;


(3)  

the original Closing Protection Letter;


(4)  

if required by the Commitment Letter, the original Purchase Commitment;


(5)  

the survey, flood certificate, hazard insurance policy and flood insurance
policy, as applicable;


(6)  

the original of any assumption, modification, written assurance, consolidation
or extension agreement, rider, power of attorney or substitution of liability
agreement if not included in the Collateral Documents;


(7)  

copy of each instrument necessary to complete identification of any exception
set forth in the exception schedule in the title policy;


(8)  

the loan application;


(9)  

verification of employment and income, if applicable;


(10)  

verification of source and amount of downpayment;


(11)  

credit report on Mortgagor;


(12)  

appraisal of Mortgaged Property;


(13)  

the original executed disclosure statement;


(14)  

Tax receipts, insurance premium receipts, ledger sheets, payment records,
insurance claim files and correspondence, current and historical computerized
data files, underwriting standards used for origination and all other related
papers and records; and


(15)  

all other documents relating to the Pledged Mortgage Loan.



EXHIBIT F

FORM OF BAILEE AGREEMENT

THIS BAILEE AGREEMENT (the “Agreement”) is made and entered into as of [DATE],
by and between Countrywide Warehouse Lending (“Lender”) and [INVESTOR]
(“Investor”).

For purposes of this agreement, the following terms are defined as follows:

DEFINITIONS

A.  

Lender: Countrywide Warehouse Lending, who has separately entered into a
Revolving Credit and Security Agreement with various Borrowers, for the purpose
of facilitating the Borrower’s closure and sale of first and second mortgage
loans.


 


--------------------------------------------------------------------------------

B.  

Borrowers: Various legal entities who have separately entered into a revolving
credit and security agreement with Lender. Borrowers request Lender to provide a
line of credit from which Borrower may, from time to time, obtain advances of
funds from Lender for the purpose of originating or acquiring residential
mortgage loans.


C.  

Investor: Financially responsible private institution, which is deemed
acceptable by Lender in its sole discretion, purchasing mortgage loans from
Borrowers pursuant to a Purchase Contract (as defined below) and standard
industry guidelines.


RECITALS

A.  

Investor and Borrower have entered into or will enter into one or more purchase
contracts or purchase commitments (“Purchase Contracts”) pursuant to which
Investor proposes to purchase from Borrower certain residential mortgage loans
and the mortgage note and other mortgage loan documentation relating thereto
(the “Collateral”).


B.  

Lender has a security interest in the Collateral, and Deutsche Bank National
Trust Company (“Deutsche”) has or will have possession of the Collateral and
will be acting as the custodian of the Collateral during the time that Borrower
is attempting to sell the Collateral to one or more Investors.


C.  

Borrower may, from time to time, request that Lender deliver, or cause to be
delivered, to Investor Collateral relating to certain mortgage loans so that
Investor may inspect such Collateral prior to the purchase of the related
mortgage loans by Investor. Provided that such request is approved by Lender,
Lender will cause Deutsche to ship the specific Collateral to Investor.


D.  

In connection with the shipping of Collateral to Investor, a Bailee Letter (as
defined below) may be issued and attached to the Collateral package. Such Bailee
Letter will contain, among other things, the specific Borrower’s name and a
schedule identifying the related Collateral being shipped. In addition, the
Bailee Letter will incorporate by reference the terms and conditions of this
Agreement as governing Investor’s possession and use of such Collateral.


E.  

Investor shall hold any Collateral received by it as bailee for the exclusive
benefit of Lender until such time as Investor either purchases such Collateral
or returns such Collateral to Countrywide upon the terms and conditions set
forth herein. Investor must return or remit full payment for the purchase the
Collateral no later than fourteen (14) days from the date Investor receives such
Collateral from Lender.


NOW, THEREFORE, in consideration of the agreements set forth herein and for
other good and valuable consideration, the parties hereto agree as follows:

1.  

Delivery of Collateral. Upon written request from Borrower pursuant to that
revolving credit and security agreement by and between Borrower and Lender (the
“Credit Agreement”), and provided that such request is approved by Lender,
Lender may, from time to time, cause Deutsche to deliver Collateral to Investor
to be held by Investor as bailee for the exclusive benefit of Lender. Collateral
shall be delivered to Investor at the following address or such other address
Investor may designate in writing to Lender and Deutsche:


Investor Name:______________________________
Address:___________________________________
City, State, Zip:______________________________
Attn:_______________________________________

 


--------------------------------------------------------------------------------

   

Enclosed with each such delivery of Collateral may be a bailee letter (a “Bailee
Letter”) substantially in the form of Schedule 1 to this Agreement; provided,
however, that the failure of any Collateral package to include a Bailee Letter
shall not in any way affect Lender’s liens and security interests in the
Collateral or the applicability of the terms and conditions of this Agreement to
such Collateral.


2.  

Acknowledgment of Security Interest; Investor as Bailee. Investor hereby
acknowledges the liens and security interests of Lender in and to any Collateral
received by Investor, including, without limitation, the liens and security
interests that arise as a result of the Credit Agreement, the Uniform Commercial
Code (“UCC”) and applicable law. Investor hereby agrees to hold such Collateral
as bailee for the exclusive benefit of Lender pursuant to the applicable
provisions of the UCC and upon the terms and conditions set forth herein.


3.  

Termination of Obligations. Investor’s obligations as bailee with respect to any
Collateral received by Investor shall terminate without further action by any
party at such time as Investor has either (a) purchased such Collateral by
remitting in full the purchase price with respect to such Collateral, which
shall equal the sum of (i) the product of the unpaid principal balance
multiplied by the purchase price percentage, as specified in the applicable
Purchase Contract, including without limitation any service release premium or
premium points due; and (ii) accrued but unpaid interest (the “Purchase Price”)
by wire transfer in immediately available funds to the account of Lender
specified below, or specifically to such other account as Lender may designate
in writing to Investor, and such funds have been received in such account; or
(b) delivered and returned to Deutsche the Collateral at the address set forth
below or such other address as Lender or Deutsche may designate in writing to
Investor. Payment of the Purchase Price to an account other than one specified
by Lender in writing shall not constitute payment hereunder, and the Collateral
shall remain subject to the liens and security interests granted to Lender and
the other restrictions set forth in paragraph 4 below.


   

Instructions for wire transfer of funds:


   

Bank:      Bank of New York
ABA No.:      021000018
Account No.:      8900404337
Attention:      CWL Reference: Borrower’s Name


   

Address for return of Collateral:


   

[INSERT]


4.  

Restrictions on Use of Collateral. Until such time as any Collateral received by
Investor has been purchased by Investor in accordance with the Purchase Contract
and the Purchase Price has been remitted and received in full by Lender as set
forth in paragraph 3 above, Investor acknowledges and agrees that (a) such
Collateral shall remain subject to the liens and security interests granted to
Lender; (b) such Collateral shall be held by Investor only for Investor’s
inspection and shall not be delivered or released to any party, including,
without limitation, Borrower, other than Deutsche or such other designee
identified by Lender to Investor in writing; and (c) Investor will act only in
accordance with Lender’s instructions with respect to such Collateral.


5.  

Termination of Security Interest. Upon receipt by Lender of the Purchase Price
in full, with respect to any Collateral held by Investor, in immediately
available funds in the account specified in paragraph 3 above, and by Borrower
of a purchase advice relating to such wire transfer, Lender’s security interest
in such Collateral so purchased shall automatically terminate and be cancelled
and released without notice or demand.


 


--------------------------------------------------------------------------------

6.  

Return of Collateral. Until such time as Investor has paid the Purchase Price in
full with respect to any Collateral held by Investor, Lender or Deutsche shall
have the right, upon written notice to Investor, to require Investor to deliver
within two business days such Collateral to Deutsche, at the address set forth
in paragraph 3 above. However, Investor must return or remit full payment for
the purchase the Collateral no later than fourteen (14) days from the date
Investor receives such Collateral from Lender.


7.  

No Adjustments to Purchase Price. Investor agrees that the Purchase Price paid
to Lender with respect to any particular Collateral shall not be reduced due to
any adjustments without the prior written approval of Lender, except those
amounts specifically permitted in the related Purchase Contract; provided,
however, that in no event shall such reductions exceed one-half percent (.5%) of
the unpaid principal balance of the related Collateral without the prior written
consent of Lender.


8.  

Counterparts. This Agreement may be executed in any number of counterparts, each
of which counterpart when executed and delivered shall be an original, but
together shall constitute one and the same instrument.


9.  

Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the laws of the
State of California, without regard to principles of conflicts of laws.


(Signature Page Follows)

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

LENDER:

COUNTRYWIDE WAREHOUSE LENDING

By:_________________________

Name:_______________________

Title:________________________

Date:________________________

        

        

        

INVESTOR:

[INVESTOR]

By:_________________________

Name:_______________________

Title:________________________

Date:________________________

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


SCHEDULE 1
BAILEE LETTER

[Custodian Letterhead]

[Approved Purchaser](“Investor”)
__________________________
__________________________

Re:           ______________________________

Ladies and Gentlemen:

Countrywide Warehouse Lending (“Lender”) has been advised of an impending sale
of certain mortgage loans from AAMES CAPITAL CORPORATION AND AAMES FUNDING
CORPORATION (“Borrower”) to Investor. In connection with such impending sale,
Borrower has requested that Deutsche Bank National Trust Company (“Custodian”)
ship, or cause to be shipped, the original mortgage note(s) and supporting
collateral documentation related to some or all of such mortgage loans (as
summarized on the attached schedule, collectively, the “Collateral”). In
accordance with the terms and conditions of that certain Bailee Agreement dated
June 26, 2003, by and between Lender and Investor (the “Bailee Agreement”), by
receipt of the enclosed Collateral, Investor hereby agrees to the following:

(1)  

Investor acknowledges that the Collateral is subject to the liens and security
interests of Lender as discussed in the Bailee Agreement;


(2)  

Investor agrees to hold the Collateral as bailee for the exclusive benefit of
Lender subject to the terms of the Bailee Agreement; and


(3)  

Investor agrees to:


(a)  

Remit in full to Lender the Purchase Price relating to the Collateral as
referenced in paragraph 3 of the Bailee Agreement using the following wire
instructions:


   

Bank of New York
ABA#021000018
Credit: Countrywide Warehouse Lending - Payoff Account
Account #8900404337


   

Please reference the seller’s and mortgagor’s name whenever possible. and


(b)  

Upon request, if the Collateral has not yet been purchased by Investor,
immediately return the Collateral to the Custodian at the following address:


   

[INSERT]


If you have any questions, please call 818-316-8000.

Sincerely,

By:  

____________________________ Name:
Title:


 


--------------------------------------------------------------------------------


EXHIBIT G

IRREVOCABLE CLOSING INSTRUCTIONS

June 26, 2003

______________________ (“Closing Agent”) ____________________________________
____________________________________
Dear _______________________________


Re:     Irrevocable Closing Instructions

Closing Protection Letter Issued By, if applicable: ____________________________

Ladies and Gentlemen:

This letter is being sent in accordance with that Revolving Credit and Security
Agreement dated as of June 26, 2003 (the “Agreement”) between AAMES CAPITAL
CORPORATION AND AAMES FUNDING CORPORATION (“Borrower”) and Countrywide Warehouse
Lending (“Lender”), the terms of which do not affect Closing Agent except as set
forth herein.

Pursuant to the Agreement, you have been identified as either:

•

the title insurer to close and provide title insurance on certain mortgage loans
made by Borrower; or o the closing agent to close and fund certain mortgage
loans made by Borrower and covered by the above referenced closing protection
letter (the “Mortgage Loans”).

•

the closing agent to close and fund certain mortgage loans made by Borrower and
covered by the above referenced closing protection letter (the “Mortgage
Loans”).


From time to time, Lender will wire to you, for the account of Borrower, funds
representing the Advance(s) requested by Borrower under the terms of the
Agreement to be used by you for the purpose of funding such Mortgage Loan(s) and
for no other purpose. Notwithstanding anything to the contrary contained herein,
you are not to distribute any of such funds to Borrower. You must immediately
return the funds representing the Advance to Lender at the following account if
one of the following conditions occur:

•

You do not close any Mortgage Loan within forty-eight (48) hours of the time you
receive the applicable funds; or o You receive funds for a Mortgage Loan for
which you have not been instructed by Borrower to (a) obtain title insurance
from the title insurance company specified in the above referenced closing
protection letter or (b) underwrite the title insurance.

•

You receive funds for a Mortgage Loan for which you have not been instructed by
Borrower to (a) obtain title insurance from the title insurance company
specified in the above referenced closing protection letter or (b) underwrite
the title insurance.


  Bank:
ABA No.:
Account No.:
Credit:
Reference:  

Bank of New York
021-000018
8900404337
Countrywide Warehouse Lending - Payoff Account
Aames Funding Corporation


If the Collateral Documents (as described below) have not been delivered to
Lender prior to the funding of the Advance, within 48 (forty eight) hours of
closing any Mortgage Loan, unless otherwise instructed by Lender, you must
deliver to Borrower, or Lender’s custodian, the following Collateral Documents:

(a)  

the original mortgage note evidencing the Mortgage Loan, endorsed by Borrower in
blank, with a complete chain from the originator to Borrower;





--------------------------------------------------------------------------------

(b)  

if in your possession, an original assignment in blank executed by Borrower for
the mortgage or deed of trust securing the mortgage note, in recordable form but
unrecorded, with a complete chain of intervening assignments from the originator
to Borrower;


(c)  

a certified copy of the executed mortgage or deed of trust securing the mortgage
note; and


(d)  

an original or copy of the title insurance policy insuring the first lien or
second lien position of the mortgage or deed of trust, as applicable, in at
least the original principal amount of the related mortgage note and containing
only those exceptions permitted by the purchase commitment, as set forth in the
final closing instructions referred to below, or an unconditional commitment to
issue such a title insurance policy, or a preliminary report and instructions
received from Borrower relating to the issuance of such a title insurance
policy.


The Collateral Documents shall be delivered to the following address:

   

Aames Home Loans
3347 Michelson Drive, Suite 300
Irvine, CA 92612
Attn: Third Floor Collateral Dept.


With respect to each Mortgage Loan for which you act as Closing Agent, Borrower
will deliver to you final closing instructions specific to such Mortgage Loan.
In the event that the terms of the final closing instructions contradict the
terms of these irrevocable closing instructions, the terms of these irrevocable
closing instructions shall govern. Permission to change the scheduled closing
date for any Mortgage Loan beyond the time permitted herein or permission to
otherwise deviate from these irrevocable closing instructions must be furnished
to you in a writing signed by Lender and Borrower.

By your participation in the closing and funding of a Mortgage Loan as Closing
Agent, you agree to act as Lender’s bailee with respect to such Mortgage Loan
and the Collateral Documents referenced above and you thereby acknowledge your
responsibility to Lender as holder of a security interest in such Mortgage Loan,
to care for and protect Lender’s security interest in such Mortgage Loan.
Facsimile signatures on these instructions shall be deemed valid and binding to
the same extent as the original.

AAMES CAPITAL CORPORATION AAMES FUNDING CORPORATION                   By:
____________________________ By: ____________________________ Name:
__________________________ Name: __________________________ Title:
___________________________   Title: ___________________________

 


--------------------------------------------------------------------------------


EXHIBIT H-1

SECRETARY’S CERTIFICATE

I, _______________________________, am the duly elected Secretary of AAMES
CAPITAL CORPORATION (“Company”), and I hereby certify that:

1.  

Each of the persons listed below has been duly elected to and now holds the
office of the Company set forth opposite his or her name and is currently
serving, in such capacity, and the signature of each such person set forth
opposite his or her title is his or her true and genuine signature:


Name

 

Office

 

Signature

                   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2.  

Attached hereto as Exhibit A is a true and complete copy of the Articles of
Incorporation of the Company, as in full force and effect. No amendment or other
document relating to or affecting the Articles of Incorporation has been filed
in the office of the Secretary of State of incorporation and no action has been
taken by the Company or its shareholders, directors or officers in contemplation
of the filing of any such amendment or other documents and no proceedings
therefore have occurred;


3.  

Attached hereto as Exhibit B is a true and complete copy of the By-laws of the
Company, as in full force and effect, and such By-laws have not been amended,
except for amendments included in the copy attached hereto; and


4.  

Attached hereto as Exhibit C is true and complete copy of the resolutions duly
and validly adopted either at a special or regular meeting or by unanimous
consent that apply to the Revolving Credit and Security Agreement between
Company and Lender, and such resolution have not been amended, modified or
rescinded in any respect and remain in full force and effect without
modification or amendment as of the date hereof.


Dated: ______________                     By:
_____________________________________

 


--------------------------------------------------------------------------------


EXHIBIT H-2

SECRETARY’S CERTIFICATE

I, _______________________________, am the duly elected Secretary of AAMES
FUNDING CORPORATION (“Company”), and I hereby certify that:

1.  

Each of the persons listed below has been duly elected to and now holds the
office of the Company set forth opposite his or her name and is currently
serving, in such capacity, and the signature of each such person set forth
opposite his or her title is his or her true and genuine signature:


Name

 

Office

 

Signature

                   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2.  

Attached hereto as Exhibit A is a true and complete copy of the Articles of
Incorporation of the Company, as in full force and effect. No amendment or other
document relating to or affecting the Articles of Incorporation has been filed
in the office of the Secretary of State of incorporation and no action has been
taken by the Company or its shareholders, directors or officers in contemplation
of the filing of any such amendment or other documents and no proceedings
therefore have occurred;


3.  

Attached hereto as Exhibit B is a true and complete copy of the By-laws of the
Company, as in full force and effect, and such By-laws have not been amended,
except for amendments included in the copy attached hereto; and


4.  

Attached hereto as Exhibit C is true and complete copy of the resolutions duly
and validly adopted either at a special or regular meeting or by unanimous
consent that apply to the Revolving Credit and Security Agreement between
Company and Lender, and such resolution have not been amended, modified or
rescinded in any respect and remain in full force and effect without
modification or amendment as of the date hereof.


Dated: ______________                     By:
_____________________________________

 


--------------------------------------------------------------------------------


EXHIBIT I-1

CORPORATE RESOLUTIONS

WHEREAS, AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION (the
collectively “Company”) desires to borrow up to $200,000,000 (“Loan”) from
Countrywide Warehouse Lending (“Lender”) pursuant to a revolving credit and
security agreement substantially in the form attached hereto (the “Revolving
Credit and Security Agreement”).

NOW, THEREFORE, IT IS RESOLVED BY THE BOARD OF DIRECTORS OF THE COMPANY THAT:

1.  

Company is hereby authorized and directed to enter into and execute each of the
following documents:


(a)  

the Revolving Credit and Security Agreement between Company and Lender, attached
hereto;


(b)  

a secured promissory note by the Borrower payable to Lender in the face amount
of $200,000,000, substantially in the form of Exhibit B hereto; and


(c)  

any and all other agreements and documents in connection with the Loan,
(collectively, the “Loan Documents”).


2.  

Any one of the following officers are separately and independently authorized
and directed to execute and deliver the Loan Documents, and to do any and all
things which he or she may deem necessary or desirable in connection with the
Loan, including approving, executing and delivering any increases, amendments or
modifications thereto.


Name/Title

Specimen Signature

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

3.  

Any one of the following officers and/or employees is separately and
independently authorized to take the following actions in connection with the
Loan and Loan Documents: (a) request advances; (b) sign receipts acknowledging
delivery of funds and documents from Lender; (c) request and effect transfers of
funds; and (d) ship and release documents to Lender:


Name

 

Specimen Signature

 

Restrictions, if any

                   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Dated: ______________                     By:
_____________________________________

 


--------------------------------------------------------------------------------


EXHIBIT I-2

CORPORATE RESOLUTIONS

WHEREAS, AAMES CAPITAL CORPORATION (collectively the “Company”) desires to
borrow up to $200,000,000 (“Loan”) from Countrywide Warehouse Lending (“Lender”)
pursuant to a revolving credit and security agreement substantially in the form
attached hereto (the “Revolving Credit and Security Agreement”).

NOW, THEREFORE, IT IS RESOLVED BY THE BOARD OF DIRECTORS OF THE COMPANY THAT:

1.  

Company is hereby authorized and directed to enter into and execute each of the
following documents:


(a)  

the Revolving Credit and Security Agreement between Company and Lender, attached
hereto;


(b)  

a secured promissory note by the Borrower payable to Lender in the face amount
of $200,000,000, substantially in the form of Exhibit B hereto; and


(c)  

any and all other agreements and documents in connection with the Loan,
(collectively, the “Loan Documents”).


2.  

Any one of the following officers are separately and independently authorized
and directed to execute and deliver the Loan Documents, and to do any and all
things which he or she may deem necessary or desirable in connection with the
Loan, including approving, executing and delivering any increases, amendments or
modifications thereto.


Name/Title

Specimen Signature

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Dated: ______________                     By:
_____________________________________

 


--------------------------------------------------------------------------------


EXHIBIT I-3

CORPORATE RESOLUTIONS

WHEREAS, AAMES FUNDING CORPORATION (the “Company”) desires to borrow up to
$200,000,000 (“Loan”) from Countrywide Warehouse Lending (“Lender”) pursuant to
a revolving credit and security agreement substantially in the form attached
hereto (the “Revolving Credit and Security Agreement”).

NOW, THEREFORE, IT IS RESOLVED BY THE BOARD OF DIRECTORS OF THE COMPANY THAT:

1.  

Company is hereby authorized and directed to enter into and execute each of the
following documents:


(a)  

the Revolving Credit and Security Agreement between Company and Lender, attached
hereto;


(b)  

a secured promissory note by the Borrower payable to Lender in the face amount
of $200,000,000, substantially in the form of Exhibit B hereto; and


(c)  

any and all other agreements and documents in connection with the Loan,
(collectively, the “Loan Documents”).


2.  

Any one of the following officers are separately and independently authorized
and directed to execute and deliver the Loan Documents, and to do any and all
things which he or she may deem necessary or desirable in connection with the
Loan, including approving, executing and delivering any increases, amendments or
modifications thereto.


Name/Title

Specimen Signature

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Dated: ______________                     By:
_____________________________________

 


--------------------------------------------------------------------------------


EXHIBIT J-1

OFFICER’S CERTIFICATE

I, __________________, the duly elected _______________ of AAMES CAPITAL
CORPORATION (“Borrower”), do hereby certify as follows:

1.  

The representations and warranties made by Borrower under the Principal
Agreements (as defined in Revolving Credit and Security Agreement dated as of
June 26, 2003 (the “Agreement”) between Borrower and Countrywide Warehouse
Lending (“Lender”) are accurate and true on and as of the date hereof with the
same effect as though such representations and warranties had been made on and
as of the date hereof.


2.  

Borrower is in compliance with all of the terms and provisions set forth in the
Principal Agreements on its part to be performed and observed, and no Event of
Default or Potential Default (as defined in the Agreement) has occurred and is
continuing.


3.  

Since _____________________, no material adverse change in the Executive
Management (as defined in the Agreement), business, assets or financial or other
condition of Borrower and its consolidated Subsidiaries (as defined in the
Agreement) taken as a whole has occurred.


IN WITNESS WHEREOF, the undersigned has hereunto signed his/her name on
________________.

   

AAMES CAPITAL CORPORATION
By: __________________________
Name: ________________________
Title: _________________________


 


--------------------------------------------------------------------------------


EXHIBIT J-2

OFFICER’S CERTIFICATE

I, __________________, the duly elected _______________ of AAMES FUNDING
CORPORATION (“Borrower”), do hereby certify as follows:

1.  

The representations and warranties made by Borrower under the Principal
Agreements (as defined in Revolving Credit and Security Agreement dated as of
June 26, 2003 (the “Agreement”) between Borrower and Countrywide Warehouse
Lending (“Lender”) are accurate and true on and as of the date hereof with the
same effect as though such representations and warranties had been made on and
as of the date hereof.


2.  

Borrower is in compliance with all of the terms and provisions set forth in the
Principal Agreements on its part to be performed and observed, and no Event of
Default or Potential Default (as defined in the Agreement) has occurred and is
continuing.


3.  

Since _____________________, no material adverse change in the Executive
Management (as defined in the Agreement), business, assets or financial or other
condition of Borrower and its consolidated Subsidiaries (as defined in the
Agreement) taken as a whole has occurred.


IN WITNESS WHEREOF, the undersigned has hereunto signed his/her name on
________________.

   

AAMES FUNDING CORPORATION
By: __________________________
Name: ________________________
Title: _________________________


 


--------------------------------------------------------------------------------


EXHIBIT K

ASSIGNMENT OF CLOSING PROTECTION LETTER

AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION (collectively
“Assignor”) declares that for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it does hereby convey, transfer,
assign, deliver and give to Assignee, and hereby expressly subrogates
Countrywide Warehouse Lending (“Assignee”) unto, all of Assignor’s claims,
demands, rights and causes of action, past, present or future, that Assignor has
for loss or damage covered by the closing protection letter issued by
_________________ (Title Company) attached hereto (Closing Protection Letter).
Such rights being assigned by Assignor hereunder include, without limitation,
the right to demand, sue, collect, receive, protect, preserve and enforce
performance under the Closing Protection Letter. Assignee shall succeed to all
rights of recovery of Assignor under the Closing Protection Letter and Assignor
shall execute such instruments and documents necessary and proper to further
secure such rights to Assignee and shall not act in any manner hereafter to
prejudice or impair the rights of Assignee. Assignor hereby grants Assignee an
irrevocable mandate and power of attorney coupled with an interest with full
power of substitution to transact this act of assignment and subrogation.

IN WITNESS WHEREOF, the Assignor has caused this assignment to be duly executed
as of June 26, 2003.

AAMES CAPITAL CORPORATION AAMES FUNDING CORPORATION                   By:
____________________________ By: ____________________________ Name:
__________________________ Name: __________________________ Title:
___________________________   Title: ___________________________

K-1


--------------------------------------------------------------------------------


EXHIBIT L

Intentionally Omitted.

        

        

        

        

        

        

        

        

        

        

        

        

        

        

        


EXHIBIT M

FORM OF INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (the “Agreement”) dated [INTERCREDITOR DATE] and is
made by and among Countrywide Warehouse Lending (“Countrywide”) and [BANK]
(“Bank”) (collectively with Countrywide, the “Lenders”).

RECITALS

A.  

Each Lender has extended credit to AAMES CAPITAL CORPORATION AND AAMES FUNDING
CORPORATION (“Borrower”), pursuant to the credit agreements more particularly
identified following the signature block to this Agreement (each a “Credit
Agreement”), and Borrower has granted to each Lender a lien on certain existing
and future assets of Borrower.


B.  

Bank represents to Countrywide that the Credit Agreement with such Bank
evidences the only mortgage warehouse line of credit extended by Bank to
Borrower.


C.  

Countrywide and Bank desire to clarify and define their respective rights to the
assets of Borrower vis-a-vis each other.


NOW, THEREFORE, in consideration of the mutual rights and obligations provided
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Countrywide and Bank agree as follows:

1.  

Mortgage Loans. Pursuant to the respective Credit Agreements, Borrower has
granted to each Lender a security interest in any Mortgage Loan (as hereinafter
defined) now or hereafter financed by and delivered to such Lender or its agent
or custodian (with respect to any Mortgage Loan, the Bank which finances such
Mortgage Loan shall be referred to herein as the “Financing Lender”).
Notwithstanding anything to the contrary set forth in any Lender’s Credit
Agreement or any financing statement filed in connection therewith, with respect
to any individual Mortgage Loan, the rights of any Lender, other than the
Financing Lender, in and to such Mortgage Loan shall be subject and subordinate
to the rights of the Financing Lender in and to such Mortgage Loan. It is
understood and agreed that delivery of the Mortgage Loan shall mean the delivery
to the Financing Lender or its agent or custodian of the original note, which
evidences the Mortgage Loan, and any related loan documents. As used herein,
“Mortgage Loan” means a real estate secured loan, made by Borrower to an obligor
or acquired by Borrower, including, without limitation: (a) a promissory note
and related deed of trust (or mortgage) and/or security agreements; (b) all
guaranties and insurance policies, including, without limitation, all mortgage
and title insurance policies and all fire and extended coverage insurance
policies and rights of Borrower to return premiums or payments with respect
thereto; (c) all right, title and interest of Borrower in the property covered
by said deed of trust (or mortgage); and (d) subject to Section 2 below, the
takeout or purchase commitment, if any, related thereto.


2.  

Takeout/Purchase Commitments. Notwithstanding anything to the contrary set forth
in any Lender’s Credit Agreement or any financing statement filed in connection
therewith, the rights of the Lenders vis-a-vis each other in and to any takeout
commitments and purchase commitments of Borrower (together with the rights to
deliver property to investors pursuant thereto and the rights to proceeds
thereof), now existing or hereafter arising, shall be as follows:


(a)  

to the extent any such commitment identifies or covers Mortgage Loans that are
financed solely by one Lender, such Lender shall have a superior right to such
commitment and the other Lender’s interest in such commitment shall be
subordinate;


 


--------------------------------------------------------------------------------

(b)  

to the extent any such commitment identifies or covers Mortgage Loans that are
financed by more than one Lender, each such Lender’s rights to such commitment
shall be on parity with one another but the benefits of such commitment shall be
divided pro rata amongst such Lenders based upon the relative outstanding
amounts of such Lenders on the date of default under the respective Credit
Agreements and any other Lender’s (which does not have Mortgage Loans identified
by any such commitment) interest in such commitment shall be subordinate; and


(c)  

to the extent any such commitment fails to identify or cover Mortgage Loans that
are financed by any particular Lender, all Lenders shall have rights to such
commitment on parity with one another but the benefits of such commitment shall
be divided pro rata amongst all Lenders based upon the relative outstanding
amounts of the Lenders on the date of default under the respective Credit
Agreements.


3.  

Deposit/Bank Accounts. Notwithstanding anything to the contrary set forth in any
Lender’s Credit Agreement or any financing statement filed in connection
therewith, the rights of any Lender to (a) any deposit account, escrow account
or other bank account of Borrower, now existing or hereafter arising, maintained
or established with any other Lender (such Lender where the account is located
being referred to herein as the “Depository Bank”), and (b) any funds from time
to time held in any such account, shall be subject and subordinate to the rights
of the Depository Bank in and to such account and the funds from time to time
held therein.


4.  

Amendments; Severability; Successors; Governing Law. No modifications or
amendments may be made to this Agreement without the written consent of each
Lender party hereto. In the event that any provision of this Agreement shall be
held to be invalid or unenforceable in any circumstance, such invalidity or
unenforceability shall not affect any other provision of this Agreement. This
Agreement shall be mutually binding upon, and inure to the mutual benefit of,
the parties hereto and their respective successors and/or assigns. This
Agreement shall be governed by the laws of the State of California, without
regard to principles of conflicts of laws.


5.  

Counterparts. This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

COUNTRYWIDE WAREHOUSE LENDING
as Countrywide [BANK]
as Bank                   By: ____________________________ By:
____________________________ Name: __________________________ Name:
__________________________ Title: ___________________________   Title:
___________________________

 


--------------------------------------------------------------------------------


EXHIBIT N-1

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS:

   

WHEREAS, Countrywide Warehouse Lending (“Lender”) and AAMES CAPITAL CORPORATION
(“Borrower”) have entered into the Revolving Credit and Security Agreement,
dated as of June 26, 2003 (the “Agreement”), pursuant to which Lender has agreed
to provide Borrower with a line of credit subject to the terms and conditions
set forth therein;


   

WHEREAS, as security for advances extended under such line of credit, Borrower
has agreed to grant to Lender a security interest in and lien upon the certain
mortgage loans originated and/or acquired by Borrower; and


   

WHEREAS, Borrower has agreed to give to Lender a power of attorney on the terms
and conditions contained herein in order for Lender to take any action that
Lender may deem necessary or advisable to accomplish the purposes of the
Agreement;


NOW, THEREFORE, Borrower hereby irrevocably constitutes and appoints Lender its
true and lawful Attorney-in-Fact, with full power and authority hereby conferred
in its name, place and stead and for its use and benefit, to do and perform the
following in connection with the collateral pledged by Borrower as security
under the Agreement (the “Collateral”) or as otherwise provided below:

(1)  

to receive, endorse and collect all checks made payable to the order of Borrower
representing any payment on account of the Collateral;


(2)  

to assign or endorse any mortgage, deed of trust, promissory note or other
instrument relating to the Collateral;


(3)  

to correct any assignment, mortgage, deed of trust or promissory note or other
instrument relating to the Collateral, including, without limitation,
unendorsing and re-endorsing a promissory note to another investor;


(4)  

to complete and execute lost note affidavits relating to the Collateral;


(5)  

to issue title requests and instructions relating to the Collateral;


(6)  

to give notice to any individual or entity of its security interest in the
Collateral pledged by Borrower as security under the Agreement; and


(7)  

to service and administer the Collateral, including, without limitation, the
receipt and collection of all sums payable in respect of the Collateral.


Borrower hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

Third parties without actual notice may rely upon the power granted under this
Power of Attorney upon the exercise of such power by the Attorney-in-Fact.

   

AAMES CAPITAL CORPORATION
By: __________________________
Name: ________________________
Title: _________________________


 


--------------------------------------------------------------------------------

WITNESS my hand this ____________ day of ________________, 20___.

STATE OF _________________      }
                                                     }      SS.
County of __________________           }

 

This instrument was acknowledged, subscribed and sworn to before me this
_________ day of _________________, by
____________________________________________


_______________________________
Notary Public

My Commission Expires: ____________

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT N-2

FORM OF POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS:

   

WHEREAS, Countrywide Warehouse Lending (“Lender”) and AAMES FUNDING CORPORATION
(“Borrower”) have entered into the Revolving Credit and Security Agreement,
dated as of June 26, 2003 (the “Agreement”), pursuant to which Lender has agreed
to provide Borrower with a line of credit subject to the terms and conditions
set forth therein;


   

WHEREAS, as security for advances extended under such line of credit, Borrower
has agreed to grant to Lender a security interest in and lien upon the certain
mortgage loans originated and/or acquired by Borrower; and


   

WHEREAS, Borrower has agreed to give to Lender a power of attorney on the terms
and conditions contained herein in order for Lender to take any action that
Lender may deem necessary or advisable to accomplish the purposes of the
Agreement;


NOW, THEREFORE, Borrower hereby irrevocably constitutes and appoints Lender its
true and lawful Attorney-in-Fact, with full power and authority hereby conferred
in its name, place and stead and for its use and benefit, to do and perform the
following in connection with the collateral pledged by Borrower as security
under the Agreement (the “Collateral”) or as otherwise provided below:

(1)  

to receive, endorse and collect all checks made payable to the order of Borrower
representing any payment on account of the Collateral;


(2)  

to assign or endorse any mortgage, deed of trust, promissory note or other
instrument relating to the Collateral;


(3)  

to correct any assignment, mortgage, deed of trust or promissory note or other
instrument relating to the Collateral, including, without limitation,
unendorsing and re-endorsing a promissory note to another investor;


(4)  

to complete and execute lost note affidavits relating to the Collateral;


(5)  

to issue title requests and instructions relating to the Collateral;


(6)  

to give notice to any individual or entity of its security interest in the
Collateral pledged by Borrower as security under the Agreement; and


(7)  

to service and administer the Collateral, including, without limitation, the
receipt and collection of all sums payable in respect of the Collateral.


Borrower hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

Third parties without actual notice may rely upon the power granted under this
Power of Attorney upon the exercise of such power by the Attorney-in-Fact.

   

AAMES FUNDING CORPORATION
By: __________________________
Name: ________________________
Title: _________________________


 


--------------------------------------------------------------------------------

WITNESS my hand this ____________ day of ________________, 20___.

STATE OF _________________      }
                                                     }      SS.
County of __________________           }

 

This instrument was acknowledged, subscribed and sworn to before me this
_________ day of _________________, by
____________________________________________


_______________________________
Notary Public

My Commission Expires: ____________

        

        

        

        

        

        

        

        

        

        

        




--------------------------------------------------------------------------------


EXHIBIT O

FORM OF TRUST RECEIPT

Date

AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION (“Borrower”)
Client Address
Client City, State, Zipcode
Attention: Client Contact Name

 

Re: Revolving Credit and Security Agreement dated as of June 26, 2003 (the
“Agreement”) between Borrower and Countrywide Warehouse Lending (“Lender”)


Reference is made to the above Agreement. Capitalized terms used and not
otherwise defined herein have the meanings ascribed thereto in the Agreement.

The Collateral Documents set forth in Exhibit A hereto are delivered to you for
correction and completion as indicated thereon. You are hereby instructed to
make or cause such corrections and completions to be made and return such
Collateral Documents to:

   

Countrywide Home Loans, Inc. (“Countrywide”)
8511 Fallbrook Avenue
West Hills, CA 93065


on the earlier of (a) demand by Countrywide or Lender or (b) ten (10) Business
Days from the date of this Trust Receipt. Countrywide holds and owns a perfected
first priority security interest and lien in such Collateral Documents. While
such Collateral Documents are in your possession, Countrywide’s security
interest therein shall continue and remain perfected, and you hold such
Collateral Documents as Countrywide’s custodian, bailee and agent, subject only
to our direction and control until returned to Countrywide as provided herein.
You are liable for loss suffered by Lender and/or Countrywide as a result of
loss or destruction of the Collateral Documents.

By your receipt of the Collateral Documents, you are bound by the terms and
provisions of this Trust Receipt. Countrywide hereby requests that you
acknowledge receipt of the Collateral Documents by signing and returning the
enclosed copy of this Trust Receipt; provided, however, that your failure to do
so shall not affect your agreement to be bound by the terms and provisions of
this Trust Receipt.

Sincerely,

Countrywide Home Loans, Inc.

   

AAMES FUNDING CORPORATION
By: __________________________
Name: ________________________
Title: _________________________


ACKNOWLEDGED AND AGREED:

   

AAMES CAPITAL CORPORATION
By: __________________________
Name: ________________________
Title: _________________________





--------------------------------------------------------------------------------


EXHIBIT P

[Reserved]

        

        

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT Q

REQUEST TO ADD NEW WIRE INSTRUCTIONS

June 26, 2003

Correspondent Lending Division
8511 Fallbrook Avenue, M/S WH-51G
West Hills, CA 91304

Dear CLD Representative:

We have recently signed an agreement with Countrywide Warehouse Lending to
finance our loans in process. Accordingly, can you add their wire instructions
to our current listing of authorized wire instructions. We have also given CWL
information as to Warehouse Lenders that have been terminated. You may rely on
information provided by CWL to cancel wire instructions previously submitted on
our behalf.

The CWL wire instructions are:

 

Bank of New York
ABA #021000018
Account #8900404337
Reference: AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION


 

Wire Transfer Department Phone #: 1-800-332-4550


Sincerely,

AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION

   

AAMES CAPITAL CORPORATION
By: __________________________
Name: ________________________
Title: _________________________


 


--------------------------------------------------------------------------------


EXHIBIT R

Intentionally Omitted.

        

        

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT S

ACKNOWLEDGEMENT OF PASSWORD CONFIDENTIALITY AGREEMENT

AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION ("Borrower") has entered
into a Revolving Credit and Security Agreement with Countrywide Warehouse
Lending ("Lender"). In connection therewith, Borrower is being provided access
to the website at www.warehouselending.com (the "Website"). As consideration for
being provided access to and use of the Website, Borrower agrees that:

1.  

Borrower may only access the Website by using a user name and password issued by
Lender.


2.  

Lender reserves the right to revoke or deactivate any user name and/or password
at any time.


3.  

Borrower shall designate in writing an authorized representative (the
“Authorized Representative”) to communicate with Lender regarding the authorized
users of the Website. The Authorized Representative shall be responsible for
notifying Lender of any changes, additions or deletions to the authorized users.
Under no circumstances may user names and passwords be transferred between
authorized users. Borrower shall be solely responsible for all actions of its
Authorized Representative and shall immediately notify Lender of any change in
its Authorized Representative. Lender shall be entitled to rely on the authority
and directions of the Authorized Representative without further inquiry.
Authorized Representative shall communicate with Lender in writing or via
telephone by dialing [INSERT TELEPHONE NUMBER].


4.  

Borrower shall be solely responsible for safeguarding access to user names and
passwords and for implementing controls to prevent unauthorized usage of the
Website.


5.  

Borrower is responsible for all requests, approvals and other transactions on
the Website accessed through user names and/or passwords issued to Borrower.


6.  

Lender shall be entitled to rely on all requests, approvals and other
communications made on the Website through a user name and/or password issued to
Borrower until such time as:


(a)  

Borrower provides Lender with written instructions to the contrary; and


(b)  

Lender has sufficient time to notify the appropriate employees and modify its
computerized systems to deactivate the affected user name and/or password.


7. Any dispute regarding the use of user names and/or passwords shall be
resolved in accordance with the terms and conditions of the Agreement.

By  

signing below you acknowledge your agreement to the terms and conditions set
forth herein. Facsimile signatures shall be deemed valid and binding to the same
extent as the original.


Borrower:                       AAMES CAPITAL CORPORATION AND AAMES FUNDING
CORPORATION

Print Name:

Assigned:

Signature:

Number Assigned:
Date:

 


--------------------------------------------------------------------------------


EXHIBIT T

ELECTRONIC TRACKING AGREEMENT - WAREHOUSE LENDER (ONLY APPLICABLE AT SUCH TIME
AS BORROWER BECOMES A MEMBER OF MERS)

        THIS ELECTRONIC TRACKING AGREEMENT dated as of June 26, 2003 (this
“Agreement”) among Countrywide Warehouse Lending (“Lender”), MERSCORP, Inc.
(“Electronic Agent”), Mortgage Electronic Registration Systems, Inc. (“MERS”)
and AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION (collectively
“Borrower”).

        WHEREAS, the Lender has agreed to extend a line of credit to the
Borrower for the purpose of the Borrower lending money to potential homeowners
for mortgage loans (the “Mortgage Loans”) pursuant to the terms and conditions
of a Revolving Credit and Security Agreement dated as of June 26, 2003 by and
between the Lender and Borrower, as amended from time to time (the “Credit
Agreement”).

         WHEREAS, the Borrower is obligated to pledge the Mortgage Loans to the
Lender and also to service the Mortgage Loans pursuant to the terms and
conditions of the Credit Agreement and to complete all actions necessary to
cause the issuance and delivery to the Lender of the Mortgage Notes (the
“Mortgage Notes”), and

        WHEREAS, the Lender and the Borrower desire to have certain Mortgage
Loans registered on the MERS® System (defined below) such that the mortgagee of
record under each Mortgage (defined below) shall be identified as MERS;

         NOW, THEREFORE, the parties, intending to be legally bound, agree as
follows:

1. Definitions.

        Capitalized terms used in this Agreement shall have the meanings
ascribed to them below.

        “Affected Loans” shall have the meaning assigned to such term in Section
4(b).

        “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the Mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related mortgaged property is located to effect the assignment of the Mortgage
upon recordation.

        “Event of Default” shall mean an “Event of Default” as defined in the
Credit Agreement.

        “MERS Procedures Manual” shall mean the MERS Procedures Manual attached
as Exhibit B hereto, as it may be amended from time to time.

        “MERS Designated Mortgage Loan” shall have the meaning assigned to such
term in Section 3.

        “MERS® System” shall mean the Electronic Agent’s mortgage electronic
registry system, as more particularly described in the MERS Procedures Manual.

        “Mortgage” shall mean a lien, mortgage or deed of trust securing a
Mortgage Note.

        “Mortgage Loan” shall mean each mortgage loan that is pledged by
Borrower to Lender.

 


--------------------------------------------------------------------------------

        “Mortgage Loan Documents” shall mean the originals of the Mortgage Notes
and other documents and instruments.

        “Mortgage Note” shall mean a promissory note or other evidence of
indebtedness of the obligor thereunder, representing a Mortgage Loan, and
secured by the related Mortgage.

        “Mortgagor” shall mean the obligor on a Mortgage Note.

        “Notice of Default”

shall mean a notice from the Lender that an Event of Default has occurred and is
continuing.

        “Opinion of Counsel” shall mean a written opinion of counsel in form and
substance reasonably acceptable to the Lender.

        “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).

2. Appointment of the Electronic Agent.

        The Lender and the Borrower, by execution and delivery of this
Agreement, each does hereby appoint MERSCORP, Inc. as the Electronic Agent,
subject to the terms of this Agreement, to perform the obligations set forth
herein.

        MERSCORP, Inc., by execution and delivery of this Agreement, does hereby
(i) agree with the Lender and the Borrower subject to the terms of this
Agreement to perform the services set forth herein, and (ii) accept its
appointment as the Electronic Agent.

3. Designation of MERS as Mortgagee of Record; Designation of Investor and
Servicer of Record in MERS.

        The Borrower has designated or shall designate MERS as, and has taken or
will take such action as is necessary to cause MERS to be, the mortgagee of
record with respect to certain Mortgage Loans, and in accordance with the MERS
Procedures Manual, the Borrower has designated or shall designate the Borrower
as the servicer or subservicer in the MERS® System for each such Mortgage Loan
(each such Mortgage Loan, upon such designation by MERS, a “MERS Designated
Mortgage Loan”).

4. Obligations of the Electronic Agent.

        

        

        

o

        

        

        

 


--------------------------------------------------------------------------------

         The Electronic Agent shall ensure that MERS, as the mortgagee of record
under each MERS Designated Mortgage Loan, shall promptly forward all properly
identified notices MERS receives in such capacity to the person or persons
identified in the MERS® System as the servicer or if a subservicer is identified
in the MERS® System, the subservicer for such MERS Designated Mortgage Loan.

        Upon receipt of a Notice of Default, in the form of Exhibit C, from the
Lender in which the Lender shall identify the MERS Designated Mortgage Loans
with respect to which the Borrower’s right to act as servicer of subservicer
thereof has been terminated by the Lender (the “Affected Loans”), the Electronic
Agent shall modify the investor fields and/or servicer fields to reflect the
investor and/or servicer on the MERS® System as the Lender or the Lender’s
designee with respect to such Affected Loans. Following such Notice of Default,
the Electronic Agent shall follow the instructions of the Lender with respect to
the Affected Loans without further consent of the Borrower, and shall deliver to
the Lender any documents and/or information (to the extent such documents or
information are in the possession or control of the Electronic Agent) with
respect to the Affected Loans requested by the Lender.

        Upon the Lender’s request and instructions, and at the Borrower’s sole
cost and expense, the Electronic Agent shall deliver to the Lender or the
Lender’s designee, with respect to each Affected Loan as to which a request is
made, an Assignment of Mortgage from MERS, in blank, in recordable form but
unrecorded; provided, however, that the Electronic Agent shall not be required
to comply with the foregoing unless the costs and expenses of doing so shall be
paid by the Borrower or a third party.

         Upon the reasonable request of the Lender, the Electronic Agent shall
review the field designated “interim funder” and shall remove any Person who is
identified in the field designated “interim funder”. The Electronic Agent shall
then leave the “interim funder” field blank.

        In the event that (i) the Borrower, the Electronic Agent or MERS shall
be served by a third party with any type of levy, attachment, writ or court
order with respect to any MERS Designated Mortgage Loan or (ii) a third party
shall institute any court proceeding by which any MERS Designated Mortgage Loan
shall be required to be delivered otherwise than in accordance with the
provisions of this Agreement, the Electronic Agent shall promptly deliver or
cause to be delivered to the other parties to this Agreement copies of all court
papers, orders, documents and other materials concerning such proceedings.

        Upon the request of the Lender, the Electronic Agent shall run a query
with respect to any and all specified fields with respect to any or all of the
MERS Designated Mortgage Loans and, if requested by the Lender, shall change the
information in such fields in accordance with the Lender’s instructions.

        MERS, as mortgagee of record for the MERS Designated Mortgage Loans,
shall take all such actions as may be required by a mortgagee in connection with
servicing the MERS Designated Mortgage Loans at the request of the applicable
servicer identified on the MERS® System, including, but not limited to,
executing and/or recording, any modification, waiver, subordination agreement,
instrument of satisfaction or cancellation, partial or full release, discharge
or any other comparable instruments, at the sole cost and expense of the
Borrower.

        MERS shall cause certain officers of the Lender to be appointed officers
of MERS with respect to the MERS Designated Mortgage Loans, with the power to
wield all of the powers specified in the form of corporate resolution used to
appoint such officer attached hereto as Exhibit D.

5. Access to Information.

 


--------------------------------------------------------------------------------

        Upon the Lender’s request, the Electronic Agent shall furnish the Lender
or its auditors information in its possession with respect to the MERS
Designated Mortgage Loans and shall permit them to inspect the Electronic
Agent’s and MERS’ records relating to the MERS Designated Mortgage Loans at all
reasonable times during regular business hours.

6. Representations of the Electronic Agent and MERS.

        The Electronic Agent and MERS hereby represent and warrant as of the
date hereof that:

        (a) each of the Electronic Agent and MERS has the corporate power and
authority and the legal right to execute and deliver, and to perform its
obligations under this Agreement, and has taken all necessary corporate action
to authorize its execution, delivery and performance of this Agreement;

        (b) no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement;

        (c) this Agreement has been duly executed and delivered on behalf of the
Electronic Agent and MERS and constitutes a legal, valid and binding obligation
of the Electronic Agent and MERS enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought in proceedings in equity or at law);

        (d) the Electronic Agent and MERS will maintain at all times insurance
policies for fidelity and errors and omissions in amounts of at least three
million dollars ($3,000,000) and five million dollars ($5,000,000) respectively,
and a certificate and policy of the insurer shall be furnished to the Lender
upon request and shall contain a statement of the insurer that such insurance
will not be terminated prior to 30 days’ written notice to the Lender.

7. Covenants of MERS.

        MERS shall (a) not incur any indebtedness other than in the ordinary
course of its business, (b) not engage in any dissolution, liquidation,
consolidation, merger or sale of assets, (c) not engage in any business activity
in which it is not currently engaged, (d) not take any action that might cause
MERS to become insolvent, (e) not form, or cause to be formed, any subsidiaries,
(f) maintain books and records separate from any other person or entity, (g)
maintain its bank accounts separate from any other person or entity, (h) not
commingle its assets with those of any other person or entity and hold all of
its assets in its own name, (i) conduct its own business in its own name, (j)
pay its own liabilities and expenses only out of its own funds, (k) observe all
corporate formalities, (l) enter into transactions with affiliates only on each
such transaction is intrinsically fair, commercially reasonable, and on the same
terms as would be available in an arm’s length transaction with a person or
entity that is not an affiliate, (m) pay the salaries of its own employees from
its own funds, (n) maintain a sufficient number of employees in light of its
contemplated business operations, (o) not guarantee or become obligated for the
debts of any other entity or person, (p) not hold out its credit as being
available to satisfy the obligation of any other person or entity, (q) not
acquire the obligations or securities of its affiliates or owners, including
partners, members or shareholders, as appropriate, (r) not make loans to any
other person or entity or buy or hold evidence of indebtedness issued by any
other person or entity (except for cash and investment-grade securities), (s)
allocate fairly and reasonably any overhead expenses that are shared with an
affiliate, including paying for office space and services performed by any
employee of any affiliate, (t) use separate stationery, invoices, and checks
bearing its own name, (u) not pledge its assets for the benefit of any other
person or entity, (v) hold itself out as a separate identity, (w) correct any
known misunderstanding regarding its separate identity, (x) not identify itself
as a division of any other person or entity, and (y) maintain adequate capital
in light of its contemplated business operations.

 


--------------------------------------------------------------------------------

        MERS agrees that in no event shall MERS’ status as mortgagee of record
with respect to any MERS Designated Mortgage Loan confer upon MERS any rights or
obligations as an owner of any MERS Designated Mortgage Loan or the servicing
rights related thereto, and MERS will not exercise such rights unless directed
to do so by the Lender.

8. Covenants of Borrower.

        The Borrower covenants and agrees with the Lender that with respect to
each MERS Designated Mortgage Loan, it will not identify any party, including
Lender, in the field “interim funder” on the MERS® System without the express
written consent of Lender.

        Borrower will provide the Lender with MERS Identification Numbers for
each MERS Designated Mortgage Loan that the Lender has extended credit on for
which MERS is the mortgagee of record.

9. No Adverse Interest of the Electronic Agent or MERS.

        By execution of this Agreement, the Electronic Agent and MERS each
represents and warrants that it currently holds, and during the existence of
this Agreement shall hold, no adverse interest, by way of security or otherwise,
in any MERS Designated Mortgage Loan. The MERS Designated Mortgage Loans shall
not be subject to any security interest, lien or right to set-off by the
Electronic Agent, MERS, or any third party claiming through the Electronic Agent
or MERS, and neither the Electronic Agent nor MERS shall pledge, encumber,
hypothecate, transfer, dispose of, or otherwise grant any third party interest
in, the MERS Designated Mortgage Loans.

10. Indemnification of the Lender.

        The Electronic Agent agrees to indemnify and hold the Lender and its
designees harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements,
including reasonable attorneys’ fees, that the Lender may sustain arising out of
any breach by the Electronic Agent of this Agreement, the Electronic Agent’s
negligence, bad faith or willful misconduct, its failure to comply with the
Lender’s instructions hereunder or to the extent caused by delays or failures
arising out of the inability of the Lender or the Electronic Agent to access
information on the MERS® System. The foregoing indemnification shall survive any
termination or assignment of this Agreement.

11. Reliance of the Electronic Agent.

        In the absence of bad faith on the part of the Electronic Agent, the
Electronic Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any request,
instruction, certificate or other document furnished to the Electronic Agent,
reasonably believed by the Electronic Agent to be genuine and to have been
signed or presented by the proper party or parties and conforming to the
requirements of this Agreement.

        Notwithstanding any contrary information which may be delivered to the
Electronic Agent by the Borrower, the Electronic Agent may conclusively rely on
any information or Notice of Default delivered by the Lender, and the Borrower
shall indemnify and hold the Electronic Agent harmless for any and all claims
asserted against it for any actions taken in good faith by the Electronic Agent
in connection with the delivery of such information or Notice of Default.

12. Fees.

        It is understood that the Electronic Agent or its successor will charge
such fees and expenses for its services hereunder as set forth in a separate
agreement between the Electronic Agent and the Borrower. The Electronic Agent
shall give prompt written notice of any disciplinary action instituted with
respect to the Borrower’s failure to pay any fees required in connection with
its use of the MERS® System, and will give written notice to the Borrower and
the Lender at least thirty (30) days prior to any revocation of the Borrower’s
membership in the MERS® System, such disciplinary action and/or notice of
revocation will be rescinded if within ten (10) days of such notification
Electronic Agent receives payment of past due fees (including all late charges)
from Borrower and/or Lender. Whether or not such disciplinary action and/or
notice of revocation has been rescinded, Electronic Agent will continue to
provide all the services contemplated herein without interruption until the date
of revocation, if applicable.

 


--------------------------------------------------------------------------------

13. Resignation of the Electronic Agent; Termination.

         The Lender has entered into this Agreement with the Electronic Agent
and MERS in reliance upon the independent status of the Electronic Agent and
MERS, and the representations as to the adequacy of their facilities, personnel,
records and procedures, its integrity, reputation and financial standing, and
the continuance thereof. Neither the Electronic Agent nor MERS shall assign this
Agreement or the responsibilities hereunder or delegate their rights or duties
hereunder (except as expressly disclosed in writing to, and approved by, the
Lender) or any portion hereof or sell or otherwise dispose of all or
substantially all of its property or assets without providing the Lender with at
least 60 days’ prior written notice thereof.

        Neither the Electronic Agent nor MERS shall resign from the obligations
and duties hereby imposed on them except by mutual consent of the Electronic
Agent, MERS and the Lender, or upon the determination that the duties of the
Electronic Agent and MERS hereunder are no longer permissible under applicable
law and such incapacity cannot be cured by the Electronic Agent and MERS. Any
such determination permitting the resignation of the Electronic Agent and MERS
shall be evidenced by an Opinion of Counsel to such effect delivered to the
Lender which Opinion of Counsel shall be in form and substance acceptable to the
Lender. No such resignation shall become effective until the Electronic Agent
and MERS have delivered to the Lender all of the Assignments of Mortgage, in
blank, in recordable form but unrecorded for each MERS Designated Mortgage Loan
identified by the Lender as collateralized by the Lender.

14. Removal of the Electronic Agent.

        The Lender, with or without cause, may remove and discharge the
Electronic Agent and MERS from the performance of its duties under this
Agreement with respect to some or all of the MERS Designated Mortgage Loans by
written notice from the Lender to the Electronic Agent and the Borrower.

        In the event of termination of this Agreement, at the Borrower’s sole
cost and expense, the Electronic Agent shall follow the instructions of the
Lender for the disposition of the documents in its possession pursuant to this
Agreement, and deliver to the Lender an Assignment of Mortgage, in blank, in
recordable form but unrecorded for each MERS Designated Mortgage Loan identified
by the Lender as collateralized by the Lender. Notwithstanding the foregoing, in
the event that the Lender terminates this Agreement with respect to some, but
not all, of the MERS Designated Mortgage Loans, this Agreement shall remain in
full force and effect with respect to any MERS Designated Mortgage Loans for
which this Agreement is not terminated hereunder.

15. Notices.

        All written communications hereunder shall be delivered, via facsimile
or by overnight courier, to the Electronic Agent and/or the Lender and/or the
Borrower as indicated on the signature page hereto, or at such other address as
designated by such party in a written notice to the other parties; provided,
however, that all legal notices must be delivered by overnight courier. All such
communications shall be deemed to have been duly given when a confirmation of
successful transmission is printed when transmitted by facsimile, or in the case
of a mailed notice, upon receipt, in each case given or addressed as aforesaid.

 


--------------------------------------------------------------------------------

16. Term of Agreement.

        This Agreement shall continue to be in effect until terminated by either
the Lender or the Electronic Agent sending written notice to the other parties
of this Agreement at least thirty (30) days prior to said termination.

        Upon the termination of this Agreement by the Electronic Agent, the
Electronic Agent shall, at the Electronic Agent’s sole cost and expense, execute
and deliver to the Lender or its designee an Assignment of Mortgage with respect
to each MERS Designated Mortgage Loan identified by the Lender, in blank, in
recordable form but unrecorded. In the event that this Agreement is terminated
by the Lender without cause, the duties of the Electronic Agent in the preceding
sentence shall be at the sole cost and expense of the Borrower. In addition, the
Lender and the Electronic Agent may, at the sole option of the Lender, enter
into a separate agreement which shall be mutually acceptable to the parties with
respect to any or all of the MERS Designated Mortgage Loans with respect to
which this Agreement is terminated. Sections 6, 10, 21, 22 and 26 shall survive
termination of this Agreement.

17. Authorizations.

        Any of the persons whose signatures and titles appear on Exhibit A
hereto are authorized, acting singly, to act for the Lender, the Borrower or the
Electronic Agent, as the case may be, under this Agreement. The parties may
change the information on Exhibit A hereto from time to time but each of the
parties shall be entitled to rely conclusively on the then current exhibit until
receipt of a superseding exhibit.

18. Integration; Amendments; Waiver.

        This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may be amended from time to
time only by written agreement of the Lender, the Borrower and the Electronic
Agent. No failure or delay on the part of any party in exercising any right,
power or privilege hereunder and no course of dealing among the parties shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

19. Severability.

        If any provision of this Agreement is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision,
and this Agreement shall be enforced to the fullest extent required by law.

20. Binding Effect.

        This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and assigns.

21. Governing Law.

        This Agreement shall be construed in accordance with, and governed by
the law of the Commonwealth of Virginia. THE LENDER, THE BORROWER, THE
ELECTRONIC AGENT AND MERS EACH IRREVOCABLY AGREES THAT ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY
COURT OF THE COMMONWEALTH OF VIRGINIA, OR IN THE U.S. DISTRICT COURT FOR THE
NORTHERN DISTRICT OF VIRGINIA, AND BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT EXPRESSLY AND IRREVOCABLY ASSENT AND SUBMIT TO THE NONEXCLUSIVE
JURISDICTION OF ANY SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING.

 


--------------------------------------------------------------------------------

22. Waiver of Jury Trial.

        THE LENDER, THE BORROWER, THE ELECTRONIC AGENT AND MERS EACH IRREVOCABLY
AGREES TO WAIVE ITS RIGHT TO A JURY TRIAL IN ANY ACTION OR PROCEEDING AGAINST IT
ARISING OUT OF, OR RELATED IN ANY MANNER TO, THIS AGREEMENT OR ANY RELATED
AGREEMENT.

23. Execution.

        This Agreement may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same agreement.

24. Cumulative Rights.

        The rights, powers and remedies of the Electronic Agent, MERS, the
Borrower and the Lender under this Agreement shall be in addition to all rights,
powers and remedies given to the Electronic Agent, MERS, the Borrower and the
Lender by virtue of any statute or rule of law, or any other agreement, all of
which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the Lender’s rights in the
Mortgage Loans.

25. Status of Electronic Agent.

        Nothing herein contained shall be deemed or construed to create a
partnership, joint venture between the parties hereto and the services of the
Electronic Agent and MERS shall be rendered as independent contractors for the
Lender and the Borrower. Other than the obligations of the Electronic Agent and
MERS expressly set forth herein, the Electronic Agent and MERS shall have no
power or authority to act as agent for the Lender or the Borrower pursuant to
any grant of authority made under or pursuant to this Agreement.

26. Attorneys’ Fees.

        If any claim, legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement or because of a dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys' fees and other costs incurred in that claim, action or
proceeding, in addition to any other relief to which such party may be entitled.

[SIGNATURE PAGE FOLLOWS]

 


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Lender, the Borrower, the Electronic Agent and
MERS have duly executed this Agreement as of the date first above written.

    AAMES CAPITAL CORPORATION , as Borrower                
By:______________________________________________________ Name: Title: AAMES
FUNDING CORPORATION, as Borrower            
By:______________________________________________________ Name: Title: Address
for Notices: Attention: Telecopier No.: Telephone No.: Countrywide Warehouse
Lending, as Lender            
By:______________________________________________________ Name: Title: Address
for Notices: Attention: Telecopier No.: Telephone No.:  

 


--------------------------------------------------------------------------------

      MERSCORP, INC., as Electronic Agent            
By:______________________________________________________ Name: Title: Address
for Notices: Attention: Telecopier No.: Telephone No.: MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,            
By:______________________________________________________ Name: Title: Address
for Notices: Attention: Telecopier No.: Telephone No.:  

 


--------------------------------------------------------------------------------


EXHIBIT A

LIST OF AUTHORIZED PERSONS

LENDER AUTHORIZATIONS:

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Lender under this Agreement:

By:__________________________   By:__________________________  
By:__________________________           Name:________________________  
Name:________________________   Name:________________________          
Title:_________________________   Title:_________________________  
Title:_________________________          

ELECTRONIC AGENT AUTHORIZATIONS:

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Electronic Agent under this
Agreement:

By:__________________________   By:__________________________  
By:__________________________           Name:________________________  
Name:________________________   Name:________________________          
Title:_________________________   Title:_________________________  
Title:_________________________          

MERS AUTHORIZATIONS:

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for MERS under this Agreement:

By:__________________________   By:__________________________  
By:__________________________           Name:________________________  
Name:________________________   Name:________________________          
Title:_________________________   Title:_________________________  
Title:_________________________          

BORROWER AUTHORIZATIONS:

Any of the persons whose signatures and titles appear below, or attached hereto,
are authorized, acting singly, to act for the Borrower under this Agreement:

By:__________________________   By:__________________________  
By:__________________________           Name:________________________  
Name:________________________   Name:________________________          
Title:_________________________   Title:_________________________  
Title:_________________________          

A-1


--------------------------------------------------------------------------------


EXHIBIT B

MERS PROCEDURES MANUAL

        

        

        

        

        

        

        

        

        

        

 


--------------------------------------------------------------------------------


EXHIBIT C

NOTICE OF DEFAULT

_____________   ___, _____

MERSCORP, Inc.
[Address]

Ladies and Gentlemen:

P

        lease be advised that this Notice of Default is being issued pursuant to
Section 4(b) of that certain Electronic Tracking Agreement (the “Electronic
Tracking Agreement”), dated as of [ ___, 2000], by and among (the “Lender”), the
AAMES CAPITAL CORPORATION AND AAMES FUNDING CORPORATION (the “Borrower”),
MERSCORP, Inc. (the “Electronic Agent”) and Mortgage Electronic Registration
Systems, Inc. (“MERS”). The Affected Loans are listed on the attached Schedule 1
(including the mortgage identification numbers). Accordingly, the Electronic
Agent shall not accept instructions from the Borrower, the Servicer, any
subservicer and from no party other than the Lender with respect to such
Mortgage Loans, until otherwise notified by the Lender.

        Any terms used herein and not otherwise defined shall have such meaning
specified in the Electronic Tracking Agreement.

    By:__________________________           Title:_________________________    
 

A-1


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF CORPORATE RESOLUTION

        

        

        

        

        

        

        

        

        

        

A-1


--------------------------------------------------------------------------------